 

Exhibit 10.2

 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “First Amendment”) is executed as
of August 13, 2019, by and among Francesca’s Services Corporation, a Texas
corporation (“FSC”), Francesca’s Collections, Inc., a Texas corporation (“FCI”
and, together with FSC, the “Borrowers”), the other Loan Parties party hereto
and JPMorgan Chase Bank, N.A., a national banking association (in its capacity
as administrative agent, the “Administrative Agent”, in its capacity as Lender,
the “Lender” and in its capacity as issuing bank, the “Issuing Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the other Loan Parties, the Administrative Agent and the
Lender are parties to that certain Credit Agreement dated as of May 25, 2018 (as
amended, the “Credit Agreement”; unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the meaning given such terms in the Credit Agreement, as amended hereby),
pursuant to which the Lender provides certain financing to the Borrowers in
accordance with the terms and conditions set forth therein;

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lender amend the Credit Agreement as set forth herein to, among other things,
(i) reduce the Aggregate Revolving Commitment from $50,000,000 to $40,000,000
and (ii) allow the Loan Parties to enter into that certain term loan credit
facility (the “Term Facility”) with Tiger Finance, LLC, a Delaware limited
liability company, as administrative agent and lender (the “Term Lender”);

 

WHEREAS, subject to the terms, and satisfaction or waiver of the conditions
precedent set forth herein, the Administrative Agent and the Lender have agreed
to amend the Credit Agreement as set forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1 Amendments to Credit Agreement. Subject to the satisfaction of each
condition precedent set forth in Section 2 hereof, the Credit Agreement is
hereby amended (a) to delete the red or green stricken text (indicated textually
in the same manner as the following examples: stricken text and stricken text)
and (b) to add the blue or green double-underlined text (indicated textually in
the same manner as the following examples: double-underlined text and
double-underlined text), in each case, as set forth in the marked copy of the
Credit Agreement attached as Annex A hereto and made a part hereof for all
purposes.

 

Section 2 Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof are subject to the satisfaction
of each of the following conditions precedent; provided that such conditions
shall be satisfied on or before August 13, 2019 to be effective:

 



 

 

 

2.1              Counterparts. The Administrative Agent shall have been provided
with executed counterparts of this First Amendment duly executed and delivered
by the Borrowers, the other Loan Parties and the Lender.

 

2.2              Term Loan Documents. The Administrative Agent shall have been
provided with the documents evidencing the Term Facility, in each case
reasonably satisfactory to the Administrative Agent and duly executed and
delivered by the Loan Parties and the Term Lender.

 

2.3              Intercreditor Agreement. The Administrative Agent shall have
been provided with an intercreditor agreement reasonably satisfactory to the
Administrative Agent and duly executed and delivered by the Administrative
Agent, the Loan Parties and the Term Lender.

 

2.4              Amendment Fee. The Borrowers shall have paid to the
Administrative Agent for the account of the Lender an amendment fee in an amount
as separately agreed in the Fee Letter, dated as of the date hereof, among the
Administrative Agent and the Borrowers.

 

2.5              Other Fees and Expenses. The Loan Parties shall have paid or
reimbursed the Administrative Agent for all reasonable and documented fees and
expenses of the Administrative Agent and its Affiliates in connection with the
preparation, negotiation and execution of this First Amendment, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of Vinson & Elkins L.L.P., counsel to the Administrative Agent.

 

2.6              Closing Availability. After giving effect to the transactions
contemplated on the date hereof and payment of all fees and expenses due
hereunder and under the Term Facility, and with all of the Loan Parties’
Indebtedness, liabilities, and obligations current, the Loan Parties’
Availability plus unrestricted cash held in deposit accounts subject to the
Administrative Agent’s control shall not be less than $20,000,000.

 

2.7              Officer’s Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the date hereof and executed by
its Secretary, Assistant Secretary or other appropriate officer, which shall
certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of this First Amendment and
of the Term Facility, identify by name and title and bear the signatures of the
Financial Officers and any other officers of such Loan Party authorized to sign
this First Amendment and any other Loan Documents delivered in connection
therewith, and contain appropriate attachments, including the certificate or
articles of incorporation or organization or equivalent constitutional documents
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party where relevant and a true and correct copy of
its bylaws or operating, management or partnership agreement, or certify that
there have been no changes to such constitutional documents and organizational
documents since the date such documents were last delivered to the
Administrative Agent, and a long form good standing certificate for each Loan
Party from its jurisdiction of organization as of a recent date.

 

2.8              No Material Adverse Effect. Since February 2, 2019, no Material
Adverse Effect shall have occurred with respect to any Loan Party.

 



 2 

 

 

2.9              Representations and Warranties. (a) After giving effect to this
First Amendment, the representations and warranties of each Loan Party contained
in the Credit Agreement and the other Loan Documents (other than this First
Amendment) shall be true and correct in all material respects (except that any
such representations and warranties that are qualified by materiality shall be
true and correct in all respects) on and as of the date hereof except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects (except that any such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) as of such earlier date, and (b) the representations and warranties of
each Loan Party contained in this First Amendment shall be true and correct on
and as of the date hereof.

 

2.10          Absence of Defaults. After giving effect to this First Amendment,
no Default or Event of Default shall exist.

 

Section 3 Representations and Warranties. In order to induce the Administrative
Agent and the Lender to enter into this First Amendment, the Loan Parties hereby
jointly and severally represent and warrant to the Administrative Agent and the
Lender that:

 

3.1              Accuracy of Representations and Warranties. After giving effect
to this First Amendment, each of the representations and warranties of each Loan
Party contained in the Loan Documents is true and correct in all material
respects (except that any such representations and warranties that are qualified
by materiality shall be true and correct in all respects) as of the date hereof
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such earlier date.

 

3.2              Due Authorization, No Conflicts. The execution, delivery and
performance of this First Amendment by each Loan Party (a) are within each Loan
Party’s limited liability company, limited partnership or corporate power, as
applicable, (b) have been duly authorized by all necessary limited liability
company, limited partnership or corporate action, as applicable, (c) require no
action by or in respect of, or filing with, any governmental body, agency or
official, except such as have been obtained or made and are in full force and
effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (d) do not violate any Requirement of Law applicable to any Loan
Party or any of its Subsidiaries, (e) do not constitute a default under any
material agreement binding upon the Loan Parties, except such as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and (f) will not result in the creation or imposition of any
Lien upon any of the assets of the Loan Parties except for Permitted
Encumbrances and Liens created pursuant to the Loan Documents.

 

3.3              Validity and Binding Effect. This First Amendment constitutes
the valid and binding obligations of the Loan Parties enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
and the availability of equitable remedies may be limited by equitable
principles of general application.

 



 3 

 

 

3.4              Absence of Defaults. After giving effect to this First
Amendment, no Default or Event of Default has occurred and is continuing.

 

3.5              No Defense. To the knowledge of the Loan Parties, no Loan Party
has any defense to payment, counterclaim or rights of set-off with respect to
the Secured Obligations on the date hereof. Each Loan Party hereby waives and
releases, to the fullest extent permitted by applicable law, any defense,
counterclaim or rights of set-off, as further set forth in Section 4.14 below.

 

Section 4 Miscellaneous.

 

4.1              Reaffirmation of Loan Documents; Extension of Liens. Except as
modified by this First Amendment, each Loan Party hereby acknowledges, ratifies,
reaffirms and agrees that each of the Loan Documents to which it is a party and
the first priority, perfected Liens and security interests created thereby in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral, are and will remain in full force and effect and binding on such
Loan Party, and are enforceable in accordance with their respective terms and
applicable law. By its execution hereof, each Loan Party (in its individual
capacity and in its capacity as member, shareholder or partner of each other
Loan Party, as applicable) acknowledges, ratifies and reaffirms all of the terms
and provisions of the Loan Documents and the enforceability thereof against it,
which terms and provisions, except as modified herein, are incorporated by
reference as of the date hereof as if set forth herein including, without
limitation, all promises, agreements, warranties, representations, covenants,
releases, and indemnifications contained therein. Without limitation of the
foregoing, each Borrower hereby acknowledges, ratifies and confirms the Credit
Agreement and all of its debts and obligations to the Administrative Agent and
the Lenders thereunder, including such Borrower’s joint and several liability
for all Obligations.

 

4.2              Parties in Interest. All of the terms and provisions of this
First Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

4.3              Counterparts. This First Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this First Amendment until this First Amendment has been
executed by each Loan Party, the Administrative Agent and the Lender at which
time this First Amendment shall be binding on, enforceable against and inure to
the benefit of the Loan Parties, the Administrative Agent and the Lender.
Delivery of an executed counterpart of a signature of this First Amendment by
facsimile or other electronic transmission (e.g., “pdf”) shall be effective as
delivery of a manually executed counterpart of this First Amendment.

 

4.4              COMPLETE AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
REGARDING THE SUBJECT MATTER HEREOF.

 



 4 

 

 

4.5              Headings. The headings, captions and arrangements used in this
First Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this First Amendment, nor
affect the meaning thereof.

 

4.6              No Implied Waivers. No failure or delay on the part of the
Administrative Agent or any Lender in exercising, and no course of dealing with
respect to, any right, power or privilege under this First Amendment, the Credit
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
First Amendment, the Credit Agreement or any other Loan Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

4.7              Review and Construction of Documents. Each Loan Party hereby
acknowledges, and represents and warrants to the Administrative Agent and the
Lender that such Loan Party has had the opportunity to consult with legal
counsel of its own choice and have been afforded an opportunity to review this
First Amendment with its legal counsel,  such Loan Party has reviewed this First
Amendment and fully understands the effects thereof and all terms and provisions
contained herein,  such Loan Party has executed this First Amendment of its own
free will and volition, and  this First Amendment shall be construed as if
jointly drafted by the Loan Parties and the Lender. The recitals contained in
this First Amendment shall be construed to be part of the operative terms and
provisions of this First Amendment.

 

4.8              Arms-Length/Good Faith. This First Amendment has been
negotiated at arms-length and in good faith by the parties hereto.

 

4.9              Interpretation. Wherever the context hereof shall so require,
the singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa.

 

4.10          Severability. In case any one or more of the provisions contained
in this First Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this First Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.

 

4.11          Confirmation of Loan Guaranty, Assignments; Further Assurances. By
signing below where indicated each Loan Party, in its capacity as Loan
Guarantor, hereby acknowledges and approves the Credit Agreement, as amended by
this First Amendment, and the Loan Documents (including, without limitation, any
and all documents delivered in connection with this First Amendment) and the
terms thereof, and specifically agrees to comply with all provisions which refer
to or affect such Loan Guarantor, the Loan Guaranty and any matter in connection
therewith. Without limiting the generality of the foregoing, each Loan Guarantor
specifically consents to all of the transactions contemplated in this First
Amendment and further agrees and confirms that the Loan Guaranty executed and
provided to the Administrative Agent and the Lender, as applicable, by such Loan
Guarantor, continues in full force and effect in favor of the Administrative
Agent and the Lender, as applicable. The payment of the Guaranteed Obligations
(or applicable portion thereof) shall continue to be unconditionally guaranteed
by, and such Loan Guarantor hereby confirms and ratifies, the Loan Guaranty, and
hereby unconditionally guarantees the prompt and full payment of the Guaranteed
Obligations (or applicable portion thereof) to the Administrative Agent and the
Lender, as applicable, in accordance with the terms of the Loan Guaranty. Each
Loan Party shall make, execute or endorse, and acknowledge and deliver or file
and record or cause same to be done, all such documents, notices, instruments or
other assurances, and take all such other action, as the Administrative Agent or
the Lender may, from time to time, deem reasonably necessary or proper in
connection with this First Amendment and the Credit Agreement, as amended
hereby.

 



 5 

 

 

4.12          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO  CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
 ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS FIRST AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

4.13          Governing Law. This First Amendment and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.

 

4.14          NO CLAIMS; RELEASE; COVENANT NOT TO SUE. EACH LOAN PARTY (IN ITS
OWN RIGHT AND ON BEHALF OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES
AND ASSIGNS) HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT,
TO ITS KNOWLEDGE, AS OF THE DATE HEREOF, IT HAS NO SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION, ACTIONS OR DAMAGES
OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE Agent, THE lender, THE
ISSUING BANK, ANY OF their AFFILIATES OR ANY OF their OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS, consultants to attorneys OR REPRESENTATIVES OR ANY
OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE
“LENDER-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION,
SET ASIDE OR SUBORDINATION OF THE Indebtedness OR ANY LIENS OR SECURITY
INTERESTS OF THE ADMINISTRATIVE AGENT. IN PARTIAL CONSIDERATION FOR THE
AGREEMENT OF THE ADMINISTRATIVE AGENT, the LENDER AND THE ISSUING BANK TO ENTER
INTO THIS FIRST AMENDMENT, EACH LOAN PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE LENDER-RELATED
PARTIES FROM, and covenants not to sue the Lender-related parties for, ANY AND
ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, DEMANDS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, REMEDIES, COSTS AND EXPENSES OF EVERY
NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY LAW,
STATUTE, RULE. REGULATION, OR ANY OF THE LOAN DOCUMENTS, WHETHER AT LAW, IN
EQUITY, OR OTHERWISE, WHICH any LOAN PArTY OWNS AND HOLDS as of the date hereof,
OR HAS AT ANY TIME prior to the date hereof OWNED OR HELD, SUCH WAIVER, RELEASE
AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE
CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING
CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS SECTION
IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY
LOAN PARTY AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO
SUE, OR WAIVER BY ANY LOAN PARTY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES,
IT BEING THE INTENT OF THE LOAN PARTIES THAT THIS RELEASE AND COVENANT NOT TO
SUE BE AS BROAD AND INCLUSIVE AS PERMITTED BY APPLICABLE LAW.

 

[Signature Pages Follow]

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

  

THE BORROWERS: FRANCESCA’S SERVICES CORPORATION       By:  /s/ Cynthia Thomassee
    Name: Cynthia Thomassee
Title: Executive Vice President and Chief Financial Officer

 

  FRANCESCA’S COLLECTIONS, INC.       By:  /s/ Cynthia Thomassee     Name:
Cynthia Thomassee
Title: Executive Vice President and Chief Financial Officer

 



OTHER LOAN PARTIES: FRANCESCA’S HOLDINGS CORPORATION       By:  /s/ Cynthia
Thomassee     Name: Cynthia Thomassee
Title: Executive Vice President and Chief Financial Officer

 

  FRANCESCA’S LLC       By:  /s/ Cynthia Thomassee     Name: Cynthia Thomassee
Title: Executive Vice President and Chief Financial Officer

 

 

 



[Signature Page to First Amendment to Credit Agreement – Francesca’s]



 

 



 

  JPMorgan Chase Bank, N.A.,   as the Administrative Agent, Issuing Bank,
Swingline Lender and Lender       By:  /s/ Candice Brooks     Name: Candice
Brooks
Title: Authorized Officer

 

 

 

 



[Signature Page to First Amendment to Credit Agreement – Francesca’s]



 

 



 

Annex A

 

Amended Credit Agreement

  



 

 

 

 





Execution Version

 





 



 

[tv527493_ex10-2img01.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

May 25, 2018

 

among

 

FRANCESCA’S HOLDINGS CORPORATION

 

and its Subsidiaries Party Hereto,

 

the Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 



 



 

JPMORGAN CHASE BANK, N.A.,

 

as Sole Bookrunner and Sole Lead Arranger

 



 

 

 



 

 

 

 

ASSET BASED LENDING

 

TABLE OF CONTENTS

 

    Page       Article 1 Definitions 1 Section 1.01 Defined Terms 1 Section 1.02
Classification of Loans and Borrowings 3641 Section 1.03 Terms Generally 3642
Section 1.04 Accounting Terms; GAAP 3742 Section 1.05 Status of Obligations 3742
      Article 2 The Credits 3743 Section 2.01 Commitments 3743 Section 2.02
Loans and Borrowings 3843 Section 2.03 Requests for Borrowings 3844 Section 2.04
Protective Advances 3945 Section 2.05 Swingline Loans and Overadvances 4046
Section 2.06 Letters of Credit 4248 Section 2.07 Funding of Borrowings 4854
Section 2.08 Interest Elections 4954 Section 2.09 Termination and Reduction of
Commitments; Increase in Revolving Commitments 5056 Section 2.10 Repayment and
Amortization of Loans; Evidence of Debt 5258 Section 2.11 Prepayment of Loans
5359 Section 2.12 Fees 5460 Section 2.13 Interest 5561 Section 2.14 Alternate
Rate of Interest; Illegality 5662 Section 2.15 Increased Costs 5764 Section 2.16
Break Funding Payments 5965 Section 2.17 Withholding of Taxes; Gross-Up 5966
Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs
6470 Section 2.19 Mitigation Obligations; Replacement of Lenders 6773 Section
2.20 Defaulting Lenders 6774 Section 2.21 Returned Payments 6976 Section 2.22
Banking Services and Swap Agreements 7076       Article 3 Representations and
Warranties 7077 Section 3.01 Organization; Powers 7077 Section 3.02
Authorization; Enforceability 7077 Section 3.03 Governmental Approvals; No
Conflicts 7077 Section 3.04 Financial Condition; No Material Adverse Change 7177
Section 3.05 Properties 7178 Section 3.06 Litigation and Environmental Matters
7178 Section 3.07 Compliance with Laws and Agreements; No Default 7279 Section
3.08 Investment Company Status 7279 Section 3.09 Taxes 7279 Section 3.10 ERISA
7279 Section 3.11 Disclosure 7379

 

i 

 



 

Section 3.12 Material Agreements 7380 Section 3.13 Solvency 7380 Section 3.14
Insurance 7380 Section 3.15 Capitalization and Subsidiaries 7481 Section 3.16
Security Interest in Collateral 7481 Section 3.17 Employment Matters 7481
Section 3.18 Federal Reserve Regulations 7481 Section 3.19 Use of Proceeds 7481
Section 3.20 No Burdensome Restrictions 7481 Section 3.21 Anti-Corruption Laws
and Sanctions 7481 Section 3.22 Common Enterprise 7582 Section 3.23 EEA
Financial Institutions 7582 Section 3.24 Plan Assets; Prohibited Transactions 82
      Article 4 Conditions 7582 Section 4.01 Effective Date 7583 Section 4.02
Each Credit Event 7885       Article 5 Affirmative Covenants 7986 Section 5.01
Financial Statements; Borrowing Base and Other Information 7986 Section 5.02
Notices of Material Events 8492 Section 5.03 Existence; Conduct of Business 8593
Section 5.04 Payment of Obligations 8594 Section 5.05 Maintenance of Properties
8594 Section 5.06 Books and Records; Inspection Rights 8594 Section 5.07
Compliance with Laws and Material Contractual Obligations 8695 Section 5.08 Use
of Proceeds 8795 Section 5.09 Accuracy of Information 8796 Section 5.10
Insurance 8796 Section 5.11 Casualty and Condemnation 8796 Section 5.12
Appraisals 8896 Section 5.13 Depository Banks 8897 Section 5.14 Additional
Collateral; Further Assurances 8998       Article 6 Negative Covenants 9099
Section 6.01 Indebtedness 90 Section 6.01 Indebtedness 99 Section 6.02 Liens
92101 Section 6.03 Fundamental Changes 94103 Section 6.04 Investments, Loans,
Advances, Guarantees, and Acquisitions 94104 Section 6.05 Asset Sales 96105
Section 6.06 Sale and Leaseback Transactions 97107 Section 6.07 Swap Agreements
97107 Section 6.08 Restricted Payments; Certain Payments of Indebtedness 97107
Section 6.09 Transactions with Affiliates 98108 Section 6.10 Restrictive
Agreements 99109 Section 6.11 Amendment of Material Documents 100110



 

ii 

 



 

Section 6.12 Reserved 100110 Section 6.13 Financial Covenants 100110      
Article 7 Events of Default 100112       Article 8 The Administrative Agent
104116 Section 8.01 Appointment 104116 Section 8.02 Rights as a Lender 104116
Section 8.03 Duties and Obligations 104117 Section 8.04 Reliance 105117 Section
8.05 Actions through Sub-Agents 105117 Section 8.06 Resignation 105 Section
8.07Non-Reliance1068.06 Resignation 118 Section 8.08Reserved1078.07 Non-Reliance
118 Section 8.08 Certain ERISA Matters 119 Section 8.09 Not Partners or
Co-Venturers; Administrative Agent as Representative of the Secured Parties
107121 Section 8.10 Flood Laws 108121       Article 9 Miscellaneous 108122
Section 9.01 Notices 108122 Section 9.02 Waivers; Amendments 111124 Section 9.03
Expenses; Indemnity; Damage Waiver 114127 Section 9.04 Successors and Assigns
116130 Section 9.05 Survival 120134 Section 9.06 Counterparts; Integration;
Effectiveness; Electronic Execution 121134 Section 9.07 Severability 122135
Section 9.08 Right of Setoff 122135 Section 9.09 Governing Law; Jurisdiction;
Consent to Service of Process 122135 Section 9.10 Waiver of Jury Trial 123136
Section 9.11 Headings 123 Section 9.11 Headings 136 Section 9.12 Confidentiality
123137 Section 9.13 Several Obligations; Nonreliance; Violation of Law 124138
Section 9.14 USA PATRIOT Act 125138 Section 9.15 Disclosure 125138 Section 9.16
Appointment for Perfection 125138 Section 9.17 Interest Rate Limitation 125139
Section 9.18 Marketing Consent 125139 Section 9.19 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 125139 Section 9.20 No Fiduciary Duty,
Etc. 126140 Section 9.21 Acknowledgement Regarding Any Supported QFCs 140      
Article 10 Loan Guaranty 127141 Section 10.01 Guaranty 127141 Section 10.02
Guaranty of Payment 127141 Section 10.03 No Discharge or Diminishment of Loan
Guaranty 128142



 

iii 

 



 

Section 10.04 Defenses Waived 128143 Section 10.05 Rights of Subrogation 129143
Section 10.06 Reinstatement; Stay of Acceleration 129143 Section 10.07
Information 129 Section 10.08 Termination 129 Section 10.07 Information 143
Section 10.08 Termination 144 Section 10.09 Taxes 130144 Section 10.10 Maximum
Liability 130144 Section 10.11 Contribution 130144 Section 10.12 Liability
Cumulative 131145 Section 10.13 Keepwell 131145       Article 11 The Borrower
Representative 131146 Section 11.01 Appointment; Nature of Relationship 131146
Section 11.02 Powers 132146 Section 11.03 Employment of Agents 132146 Section
11.04 Notices 132146 Section 11.05 Successor Borrower Representative 132146
Section 11.06 Execution of Loan Documents; Borrowing Base Certificate 132147
Section 11.07 Reporting 133147

 

SCHEDULES:

 

Commitment Schedule

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Written Borrowing Request

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

 

iv 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of May 25, 2018 (as it may be amended or
otherwise modified from time to time, this “Agreement”), is among Francesca’s
Holdings Corporation, a Delaware corporation, the other Loan Parties party
hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A., as the
Administrative Agent.

 

The parties hereto agree as follows:

 

Article 1

Definitions

 

Section 1.01      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement, and
includes any Credit Card Account.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any business (including a business unit or all, or substantially all, of a
business unit of a Person) or all or substantially all of the assets of any
Person, whether through purchase of assets, merger, or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person that have ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period, multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its successors
and assigns), in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

 

 



 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the First Amendment
Effective Date, the Aggregate Revolving Commitment is $50,000,00040,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day, plus ½ of 1.00%, and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus 1.00%, provided that, for the purpose
of this definition, the Adjusted LIBO Rate for any day will be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate, or the Adjusted LIBO Rate will be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate,
or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14, then the
Alternate Base Rate will be the greater of clause (a) and clause (b) preceding
and will be determined without reference to clause (c) preceding. For the
avoidance of doubt, if the Alternate Base Rate is less than zero, such rate will
be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to FHC, any Borrower, or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, at any time and with respect to any Lender,
(a) with respect to Revolving Loans, LC Exposure, Overadvances, or Swingline
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
Revolving Commitment at such time and the denominator of which is the Aggregate
Revolving Commitment at such time, provided that, if the Revolving Commitments
have terminated or expired, the Applicable Percentages will be determined based
upon such Lender’s share of the Aggregate Revolving Exposure at that time) and
(b) with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Commitments; provided that, in accordance with Section 2.20, so long
as any Lender is a Defaulting Lender, such Defaulting Lender’s Commitment will
be disregarded in the calculations under clause (a) and clause (b) preceding.

 

 2 

 



 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread”,
“Revolver Eurodollar Spread”, or “Commitment Fee Rate”, as the case may be,
based upon the Fixed Charge Coverage Ratio as of the most recent determination
date, provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of FHC’s consolidated financial information for its Fiscal Quarter
ending November 32, 2018 2019, the “Applicable Rate” will be the applicable
rates per annum set forth below in Category 13:

  

Fixed Charge Coverage Ratio   Revolver ABR
Spread   Revolver
Eurodollar
Spread   Commitment
Fee Rate

Category 1:

Greater than 1.75 to 1.00

  –0.50%   1.25%   0.20%

Category 2:

Less than or equal to 1.75 to 1.00, but greater than 1.25 to 1.00

  –0.25%   1.50%   0.20%

Category 3:

Less than or equal to 1.25 to 1.00

  0.00%   1.75%   0.20%

 

For purposes of the foregoing, (a) the Applicable Rate will be determined as of
the end of each Fiscal Quarter of FHC based upon FHC’s annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01 and
(a)(b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio will be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that the Fixed
Charge Coverage Ratio will be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of  the
Aggregate Revolving Commitment or  the Borrowing BaseLoan Cap, minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings), minus, (c) without duplication, Reserves.

 

 3 

 



 

“Availability Block” means an amount equal to $6,000,000.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment, minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by JPMCB or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced, or acquired (including all renewals, extensions, and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event will not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow, or disaffirm any contracts
or agreements made by such Person.

 

 4 

 



 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” or “Borrowers” means, individually or collectively, FCI, FSC, FWS,
any other Person a party hereto as a Borrower, and their respective successors
and assigns.

 

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted, or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Loans of the same Type, made,
converted, or continued on the same date and, in the case of Eurodollar Loans,
as to which a single Interest Period is in effect, (c) a Swingline Loan, (d) a
Protective Advance, and (e) an Overadvance.

 

“Borrowing Base” means, at any time, the sum of (a) 90.0% of the face amount of
the Borrowers’ Eligible Credit Card Accounts at such time, plus the lesser of
 85.0% of the Borrowers’ Eligible Inventory, at such time, valued at the lower
of cost or market value, determined on a first-in-first-out basis or (b) the
product of 90.0%, multiplied by the Net Orderly Liquidation Value percentage by
category identified in the most recent inventory appraisal ordered received by
the Administrative Agent, multiplied by the Borrowers’ Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in-first-out
basis, plus (c) 90.0% of the Eligible Acquired Asset Amount that constitutes
Credit Card Accounts of a Borrower at such time, plus ( the lesser of  85.0% of
the Eligible Acquired Asset Amount that constitutes Inventory of a Borrower at
such time or   the product of 90.0% of the Eligible Acquired Asset Amount that
constitutes Inventory of a Borrower at such time, plus  the aggregate amount of
cash held by the Administrative Agent in a deposit account subject to a control
agreement (in form and substance satisfactory to the Administrative Agent),
minus Reservesd) the product of 90.0%, multiplied by the Net Orderly Liquidation
Value percentage by category identified in the most recent inventory appraisal
received by the Administrative Agent (or for categories of Inventory that do not
exist in such appraisal the most for comparable Inventory category in such
appraisal) , multiplied by identified in the most recent inventory appraisal
ordered by the Administrative Agentthe Eligible Acquired Asset Amount that
constitutes Inventory of a Borrower at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis, minus (e) the
Availability Block, minus (f) Reserves. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing
Base.

 

 5 

 



 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form that is acceptable to the
Administrative Agent in its sole discretion.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.-

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.10(a) or Section 6.10(b).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” excludes any day on which banks are not open for general
business in London.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset that would be
classified as a fixed or capital asset on a consolidated balance sheet of FHC
and its Subsidiaries prepared in accordance with GAAP, excluding the purchase
price of equipment purchased during such period to the extent the consideration
therefor consists of any combination of (a) used, obsolete, worn out, or surplus
equipment traded in at the time of such purchase and (b) the proceeds of a sale
of used, obsolete, worn out, or surplus equipment, in each case, in the ordinary
course of business.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35.0% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of FHC on a fully diluted basis, (b) the
acquisition of direct or indirect Control of FHC by any Person or group, or
(c) FHC ceases to own, directly or indirectly free and clear of all Liens or
other encumbrances, at least (other than Liens permitted under clause (n) of the
definition of Permitted Encumbrances) 100% of the outstanding voting Equity
Interests of each of the Borrowers Loan Parties on a fully diluted basis.

 

 6 

 



 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation, or treaty; (b) any change in any law, rule,
regulation, or treaty or in the administration, interpretation, or application
thereof by any Governmental Authority; or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline, requirement, or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements, or directives thereunder or issued in
connection therewith or in the implementation thereof and (z) all requests,
rules, guidelines, requirements, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, will in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued, or
implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances, or Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased, or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become, or
be intended to be, subject to a Lien in favor of the Administrative Agent, on
behalf of itself, the Lenders, and the other Secured Parties, to secure the
Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, and any
other agreements, instruments, and documents executed in connection with this
Agreement that are intended to create, perfect, or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements, and all other written matter whether heretofore, now, or hereafter
executed by any Loan Party and delivered to the Administrative Agent.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Combined Borrowing Base” means, as of any date of determination, the lesser of
(i) the sum of (x) the Revolving Loan Cap, plus (y) the FILO Exposure or (ii)
the FILO Borrowing Base.

 

 7 

 



 

“Combined Borrowing Base Availability” means, as of any date of determination,
the sum of (i) the Combined Borrowing Base, minus (ii) Combined Exposure.

 

“Combined Exposure” means, as of any date of determination, the sum of (i)
Aggregate Revolving Exposure, plus (ii) FILO Exposure.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit, plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time will be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender has assumed its
Commitment, as applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to such term in Section 9.21.

 

 8 

 



 

“Credit Card Account” means an Account or any “payment intangible” (as defined
in the UCC) together with all income, payments, and proceeds thereof, owed by a
major credit or debit card issuer (including Visa, MasterCard, American Express,
and such other issuers approved by the Administrative Agent) to a Borrower
resulting from charges by a customer of such Borrower on credit or debit cards
issued by such issuer in connection with the sale of goods by such Borrower, or
services performed by such Borrower, in each case in the ordinary course of its
business.

 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender, or any other Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time, or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans, or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) preceding, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular Default, if any)
has not been satisfied, (b) has notified any Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender will cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

 

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Disclosed Matters” means the actions, suits, proceedings, and environmental
matters disclosed in Schedule 3.06.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

 9 

 



 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of any state
of the U.S., including the District of Columbia.

 

“Dominion Event Date” means (a) the date of the occurrence of any Event of
Default or (b) any date on which Availability Liquidity is less than
$6,000,00015,000,000.

 

“Dominion Period” means any period of time beginning on a Dominion Event Date
and continuing through a Dominion Termination Date, if any.

 

“Dominion Termination Date” means, the first day after any period of one three
full fiscal month months of the Borrowers occurring after a Dominion Event Date,
during which (a) no Event of Default exists and (b) the Availability (x)
Liquidity on each day during such period exceeds $6,000,000is greater than or
equal to $15,000,000, and (y) Borrowers’ sales revenues for such three fiscal
month period are greater than or equal to 85% of the amount set forth for such
period in the Sales Plan.

 

“EBITDAR” means, for any period, Net Income for such period, plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals, (to the extent paid in cash), (v) any
other non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period) and
(vi) each of the following,  to the extent not in excess in the aggregate of
5.0% of the amount determined for any period of Net Income, plus the amounts
specified in clause (i) through clause (v) preceding, (A) any extraordinary,
unusual or non-recurring charges, expenses, and losses for such period, (B) cash
expenses, costs, and charges incurred in connection with closure of retail
locations, (C) the cash amount of any fees, expenses, and charges related to the
documentation and closing of this Agreement, the FILO Loan Agreement or any
other debt or equity issuance or offering, (D) the cash amount of any fees,
expenses, and charges related to the documentation and closing of any Permitted
Acquisition (but excluding any payment of the purchase price or other amount
that constitutes any consideration paid in connection therewith) whether or not
consummated, and (E) business optimization expenses and other restructuring
charges and reserves, minus (b) without duplication and to the extent included
in Net Income, any extraordinary gains and any non-cash items of income for such
period, all calculated for the Loan Parties on a consolidated basis in
accordance with GAAP.

 

 10 

 



 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or clause (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate, or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak,
and any other Internet or extranet-based site, whether such electronic system is
owned, operated, or hosted by the Administrative Agent or any Issuing Bank and
any of its their respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

 

“Eligible Acquired Asset Amount” means 66⅔% of the Eligible Acquired Asset
Collateral that constitutes Credit Card Accounts and Inventory (valued at the
lower of cost or market value, determined on a first-in-first-out basis) as set
forth in the consolidated balance sheets of the relevant acquired entities (or,
in the case of an asset acquisition, the seller’s balance sheet) as of the date
with respect to which the most recent Borrowing Base Certificate has been
delivered, and applying eligibility and reserve criteria consistent with those
applied to Eligible Credit Accounts and Eligible Inventory, provided that such
Credit Card Accounts and Inventory shall be of like kind and quality of the
current Eligible Credit Accounts and Eligible Inventory included in the most
recent Borrowing Base.

 

“Eligible Acquired Asset Collateral” means any Credit Card Accounts or Inventory
(valued at the lower of cost or market value, determined on a first-in-first-out
basis) acquired by any Loan Party in a Permitted Acquisition that is not
Eligible Credit Card Accounts or Eligible Inventory, as applicable, solely
because the Administrative Agent has not conducted a field examination or has
not received an Inventory appraisal with respect thereto. In the event any such
Credit Card Accounts or Inventory are not the subject of a field examination or
Inventory appraisal (x) within 45 days of the acquisition thereof if such
Permitted Acquisition was for consideration greater than $500,000 or (y) within
90 days of the acquisition thereof if such Permitted Acquisition was for
consideration less than $500,000, such Credit Card Accounts and Inventory will,
unless the Administrative Agent agrees otherwise, cease to be Eligible Acquired
Asset Collateral.

 

 11 

 



 

“Eligible Credit Card Account” means at the time of any determination thereof,
any Credit Card Account that satisfies the following criteria at the time of
creation and continues to meet such criteria at the time of such determination:
such Credit Card Account (i) is owned by a Borrower; (ii) has been earned by
performance and represents the bona fide amount due to the applicable Borrower
from a credit card issuer or credit card processor, and in each case originated
in the ordinary course of business of the applicable Borrower; (iii) unless owed
by Visa, MasterCard, American Express Company, or Discover, is acceptable to the
Administrative Agent in its Permitted Discretion; and (iv) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clause (a)
through clause (m) following. Without limiting the foregoing, to qualify as an
Eligible Credit Card Account, a Credit Card Account must indicate no Person
other than a Borrower as payee or remittance party. In determining the amount to
be so included, the face amount of a Credit Card Account will be reduced by,
without duplication, to the extent not reflected in such face amount or
otherwise excluded below, (y) the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges, or other allowances (including any amount that the
applicable Borrower may be obligated to rebate to a customer, a credit card
issuer or a credit card processor pursuant to the terms of any agreement or
understanding (written or oral)) and (z) the aggregate amount of all cash
received in respect of such Credit Card Account but not yet applied by the
applicable Borrower to reduce the amount of such Credit Card Account. Except as
otherwise agreed by the Administrative Agent in its Permitted Discretion, a
Credit Card Account will not be and Eligible Credit Card Account if:

 

(a)       such Credit Card Account does not constitute an Account or “payment
intangible” (as defined in the UCC);

 

(b)       such Credit Card Account has been outstanding for more than five
Business Days from the date of the applicable sale to a customer of a Borrower;

 

(c)       a Borrower does not have good, valid, and marketable title, free and
clear of any Lien to such Credit Card Account other than a junior Lien in favor
of the FILO Agent securing the FILO Debt;

 

(d)       such Credit Card Account is not subject to a first priority perfected
Lien in favor of the Administrative Agent, for the benefit of the Lenders (it
being the intent that chargebacks in the ordinary course by such processors will
not be deemed a violation of this clause (bd));

 

 12 

 

 

(e)       such Credit Card Account is disputed, is with recourse, or is subject
to a claim, counterclaim, offset, or chargeback that has been asserted (to the
extent of such claim, counterclaim, offset, or chargeback);

 

(f)       the credit card issuer or the credit card processor with respect to
such Credit Card Account has the right under certain circumstances to require
the applicable Borrower to repurchase such Credit Card Account from such credit
card issuer or credit card processor (it being the intent that chargebacks in
the ordinary course by such processors will not be deemed a violation of this
clause (f));

 

(g)       such Credit Card Account is due from a credit card issuer or credit
card processor that has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(g)(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee, or liquidator, (g)(iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(g)(iv)  admitted in writing its inability, or is generally unable to, pay its
debts as they become due, (g)(v) become insolvent, (g)(vi) ceased operation of
its business, or (g)(vii) taken any corporate action, legal proceedings, or
other procedure or step is taken in relation to (g)(A) the suspension of
payments, a moratorium of any indebtedness, winding up, dissolution,
administration, or reorganization (by way of voluntary arrangements, scheme of
arrangement, or otherwise), (g)(B) a composition, compromise, assignment, or
arrangement with any creditor, (g)(C) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager, or other similar
officer in respect of such Account Debtor or any of their assets, or
(g)(D) enforcement of any Lien over any assets of such Account Debtor, or any
analogous procedure or step is taken in any jurisdiction;

 

(h)       such Credit Card Account is not a valid, legally enforceable
obligation of the applicable credit card issuer or credit card processor with
respect thereto;

 

(i)       such Credit Card Account does not conform to all representations,
warranties, or other provisions in the Loan Documents relating to Credit Card
Accounts;

 

(j)       such Credit Card Account is due from a credit card issuer or credit
card processor that is not located in the U.S.;

 

(k)       is owed in any currency other than U.S. dollars;

 

(l)       such Credit Card Account is evidenced by “chattel paper” (as defined
in the UCC) or an “instrument” (as defined in the UCC) of any kind unless such
chattel paper or instrument is in the possession of the Administrative Agent,
and to the extent necessary or appropriate, endorsed to the Administrative
Agent; or

 

(m)       the Administrative Agent determines, in its Permitted Discretion, and
provides three days prior written notice to the Borrower Representative that,
such Credit Card Account is uncertain of collection or is otherwise unacceptable
for inclusion as an Eligible Credit Card Account.

 

 13 

 



 

In the event that a Credit Card Account of a Borrower that was previously an
Eligible Credit Card Account ceases to be an Eligible Credit Card Account, the
applicable Borrower or the Borrower Representative will notify the
Administrative Agent thereof on and at the time of submission of the next
Borrowing Base Certificate.

 

“Eligible Inventory” means, at any time, the Inventory of a Borrower other than
Inventory:

 

(a)       that is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(b)       that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (b)(ii) a Permitted Encumbrance that does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)       that is, in the Administrative Agent’s opinion in its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business, or unacceptable due to age, type, category,
and/or quantity;

 

(d)       with respect to which any covenant, representation, or warranty
relating to such Inventory contained in this Agreement or in the Security
Agreement has been breached or is not true and that does not conform to all
applicable standards imposed by any Governmental Authority;

 

(e)       in which any Person other than a Borrower (i) has any direct or
indirect ownership, interest, or title or (e)(ii) is indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;

 

(f)       that is not finished goods or that constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods that are not of a type held for sale in the ordinary
course of business;

 

(g)       that is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;

 

(h)       that is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement,
(h)(ii) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent, or
(h)(iii) the Administrative Agent has determined in its Permitted Discretion
that a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility is not warranted at such time;

 

 14 

 



 

(i)       that is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (i)(ii) an appropriate Reserve has
been established by the Administrative Agent in its Permitted Discretion;

 

(j)       that is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

 

(k)       that is a discontinued product or component thereof;

 

(l)       that is the subject of a consignment by a Borrower as consignor;

 

(m)       that is perishable;

 

(n)       that contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (n)(ii) violating any contract with such licensor, or
(n)(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the then-current
licensing agreement;

 

(o)       that is not reflected in a current perpetual inventory report of such
Borrower;

 

(p)       for which reclamation rights have been asserted by the seller;

 

(q)       that has been acquired from a Sanctioned Person; or

 

(r)       that the Administrative Agent determines in its Permitted Discretion,
and provides three days prior written notice to the Borrower Representative, is
unacceptable for inclusion as Eligible Inventory.

 

In the event that Inventory of a Borrower that was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Borrower or the Borrower
Representative will notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation, or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material, or to
health and safety matters.

 

 15 

 



 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, or disposal of
any Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment,
or (e) any contract, agreement, or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, or other equity ownership interests in a Person, and any warrants,
options, or other rights entitling the holder thereof to purchase or acquire any
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of Title
IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

 16 

 



 

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary and (b) any Domestic Subsidiary all of whose assets consist
of Capital Stock of one or more “controlled foreign corporations” within the
meaning of Section 957 of the Code.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion will apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit, or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit, or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit, or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA.

 

“F-LLC” means Francesca’s LLC, a Delaware limited liability company, and its
successors and assigns.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rule, or convention among Governmental Authorities implementing
such sections of the Code.

 

“FCI” means Francesca’s Collections, Inc., a Texas corporation, and its
successors and assigns.

 

 17 

 



 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB sets forth on its public website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the federal funds effective rate, provided that, if the Federal Funds Effective
Rate is less than zero, such rate will be deemed to be zero for the purposes of
this Agreement.

 

“FHC” means Francesca’s Holdings Corporation, a Delaware corporation, and its
successors and assigns.

 

“FILO Agent” means Tiger Finance, LLC, as the administrative agent under the
FILO Documents and any successor appointed pursuant to the terms thereof.

 

“FILO Borrowing Base” means the “Term Loan Borrowing Base” as such term is
defined in the FILO Loan Agreement.

 

“FILO Debt” means all “Second Priority Obligations” as such term is defined in
the Intercreditor Agreement.

 

“FILO Documents” means, collectively, the FILO Loan Agreement, and any other
Loan Documents (as defined in the FILO Loan Agreement) as all of the foregoing
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced, replaced or restructured, in accordance with the
terms of the Intercreditor Agreement (in whole or in part and including any
agreements with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the FILO
Debt).

 

“FILO Exposure” means “Aggregate Term Loan Exposure” as such term is defined in
the FILO Loan Agreement, as in effect on the date hereof.

 

“FILO Lender” means, any Person party to the FILO Loan Agreement as a lender.

 

“FILO Loan” means any loan or protective advance made under the FILO Loan
Agreement.

 

“FILO Loan Agreement” means the Term Loan Credit Agreement, dated as of August
13, 2019, by and among Borrowers, Guarantors, FILO Agent and FILO Lenders, as
the same now exists or may hereafter be further amended, modified, supplemented,
extended, renewed, refinanced, restated or replaced, in accordance with the
terms of the Intercreditor Agreement.

 

“FILO Payment Condition” is deemed to be satisfied in connection with a payment
in respect of principal of the FILO Debt if:



 

(a)      no Event of Default has occurred and is continuing or would result
immediately after giving effect to such payment;

 

 18 

 



 

(b)       either (x) immediately after giving effect to and at all times during
the 30-day period immediately prior to such payment, the Borrowers have (i)
Availability calculated on a pro forma basis after giving effect to such payment
of not less than $25,000,000 and (ii) a Fixed Charge Coverage Ratio for the most
recently completed Fiscal Quarter calculated on a pro forma basis after giving
effect to such payment of not less than 1.10 to 1.00, or (y) immediately after
giving effect to and at all times during the 90-day period immediately prior to
such payment, the Borrowers have Liquidity calculated on a pro forma basis after
giving effect to such payment of not less than $50,000,000; and

 

(c)       the Borrower Representative has delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in clause (a) and
clause (b) preceding and attaching calculations in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders for clause (b), as
applicable.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, or controller of a Borrower.

 

“Financial Statement Reporting Frequency Change Period” means any period
occurring between (a) the date of the earlier to occur of (i) any Event of
Default or (ii) Availability being less than $10,000,000 and (b) the date that
for a period of 30 consecutive days Availability has been equal to or greater
than the $10,000,000 and no Event of Default has been in existence.

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, among the Borrowers, the other Loan
Parties, the Administrative Agent and the Lenders.

 

“First Amendment Effective Date” means August 13, 2019.

 

“Fiscal Quarter” means each three fiscal month period of FHC based on the 4-5-4
retail fiscal calendar and ending on or about April 30, July 31, October 31, or
the Saturday closest to January 31 of each calendar year.

 

“Fiscal Year” means the twelve fiscal month period of FHC ending on the Saturday
closest to January 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDAR,
minus Unfinanced Capital Expenditures, divided by (b) Fixed Charges, all
calculated for the period of twelve consecutive fiscal months ended on such date
(or, if such date is not the last day of a fiscal month, ended on the last day
of the fiscal month most recently ended prior to such date).

 

“Fixed Charges” means, for any period, without duplication, the sum of cash
Interest Expense, plus Rentals paid in cash, plus prepayments and scheduled
principal payments on Indebtedness (excluding the Revolving Loans unless such
principal payment of the Revolver Loans is accompanied by a permanent reduction
in the commitments under this Agreement, but including the FILO Loans) actually
made in cash, plus expenses for taxes paid in cash, plus Restricted Payments
paid in cash, plus Capital Lease Obligation payments, all calculated for the
Loan Parties on a consolidated basis in accordance with GAAP.

 

 19 

 



 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if a Borrower is not
a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FSC” means Francesca’s Services Corporation, a Texas corporation, and its
successors and assigns.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“FWS” means francescas.com, Inc., a Texas corporation, and its successors and
assigns.

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank, or other
entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities, or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital, or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee does not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and any non-Loan Parties who have
delivered an Obligation Guaranty (if any), and the term “Guarantor” means each
or any one of them individually.

 

 20 

 



 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Immaterial Subsidiary” means, at any time, a Subsidiary of Loan Party that has
(a) total assets that are, together with the total assets of all other
Immaterial Subsidiaries and Excluded Subsidiaries in the aggregate, less than
5.0% of consolidated total assets of FHC and its Subsidiaries and (b) total
EBITDAR that is, together with the EBITDAR of all other Immaterial Subsidiaries
and Excluded Subsidiaries in the aggregate, less than 5.0% of consolidated total
EBITDAR of FHC and its Subsidiaries.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) liquidated obligations under any earn-out (which for all purposes of this
Agreement will be valued at the maximum potential amount payable with respect to
such earn-out), (l) any other Off-Balance Sheet Liability, and (m) obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced, or acquired (including all renewals, extensions, and modifications
thereof and substitutions therefor), under (i) any and all Swap Agreements and
(ii) any and all cancellations, buy backs, reversals, terminations, or
assignments of any Swap Agreement transaction. The Indebtedness of any Person
includes the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

 21 

 

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of August
13, 2019, between the Administrative Agent and the FILO Agent, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Loan Parties for such period
with respect to all outstanding Indebtedness of the Loan Parties (including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the Loan
Parties for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months duration after the first day of such Interest Period) and the
Maturity Date, and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three, or
six months thereafter, as the Borrower Representative may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period will be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period will end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) will end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially will be the date on which such Borrowing is made
and thereafter will be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination will be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
rate is less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

 

 22 

 

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Revolving
Lender from time to time designated by the Borrower Representative as an Issuing
Bank, with the consent of such Revolving Lender and the Administrative Agent,
and their respective successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
will include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank will, or will cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank will mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

 

“Issuing Bank Sublimits” means, as of the Effective Date, (i) $10,000,000, in
the case of JPMCB and (ii) such amount as is designated to the Administrative
Agent and the Borrower Representative in writing by any other Issuing Bank;
provided that any Issuing Bank will be permitted at any time to increase or
reduce its Issuing Bank Sublimit upon providing five days prior written notice
thereof to the Administrative Agent and the Borrower Representative.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time will be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that has become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

 23 

 



 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate is not available at such
time for such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate will be the Interpolated Rate, subject to Section 2.14 in the event that
the Administrative Agent concludes that it is not possible to determine such
Interpolated Rate (which conclusion will be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate will
be determined as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate is less than
zero, such rate will be deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call, or
similar right of a third party with respect to such securities.

 

“Liquidity” means, on any date of determination, an amount equal to the sum of
(i) Combined Borrowing Base Availability, plus (ii) Qualified Cash, less (iii)
the amount of all unpaid judgments rendered against the Loan Parties (other than
judgments covered by insurance as to which the insurer has acknowledged coverage
in writing); provided, that the amount of Qualified Cash included in the
calculation of Liquidity on any date of determination shall not exceed 80% of
total Liquidity on any such date.

 

“Loan Documents” means, collectively, this Agreement, the Intercreditor
Agreement, any promissory notes issued pursuant to this Agreement, any Letter of
Credit applications, the Collateral Documents, the Loan Guaranty, each
Obligation Guaranty (if any), and all other agreements, instruments, documents,
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements, letter of credit applications, and any agreements between
the Borrower Representative and the Issuing Bank regarding the Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between a
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit. Any reference in this Agreement or any other Loan Document to a Loan
Document will include all appendices, exhibits, or schedules thereto, and all
amendments, restatements, supplements, or other modifications thereto, and will
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

 24 

 



 

“Loan Guarantor” means (a) each Borrower at any time party hereto with respect
to the Secured Obligations of the other Borrowers, (b) FHC, (c) F-LLC, and
(d) any other Loan Party at any time party hereto that is not a Borrower.

 

“Loan Guaranty” means Article 10 of this Agreement.

 

“Loan Parties” means, collectively, the Borrowers, the Loan Guarantors, any
other Person that becomes a party to this Agreement pursuant to a Joinder
Agreement, and their respective successors and assigns, and the term “Loan
Party” means any one of them or all of them individually, as the context may
require.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances, and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the validity or enforceability of the Administrative Agent’s Liens (on behalf
of itself and other Secured Parties) on the Collateral, or the priority of such
Liens, or (d) the rights of or remedies available to the Administrative Agent,
the Issuing Bank, or the Lenders under any of the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than (i) the Loans and Letters
of Credit ), or obligations in respect of one or more Swap Agreements, and
(ii) Indebtedness owing to any trade creditor or landlord, unless such trade
creditor or landlord commences an enforcement action (including, without
limitation any lock out or other self-help remedies commenced by a Loan Party’s
landlord) against a Loan Party in respect of such Indebtedness) of any one or
more of the Loan Parties in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Loan Parties in respect of any Swap Agreement at any time
will be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Swap Agreement were
terminated at such time(x) $500,000 during a Dominion Period or (y) $2,500,000
at all other times.

 

“Maturity Date” means the earliest of (i) May 25, 2023 or any earlier , (ii) the
date that is 90 days prior to any scheduled maturity date of the FILO Debt and
(iii) the date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

 25 

 



 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Loan Parties, determined on a consolidated basis in accordance with GAAP;
provided that the following will be excluded from the determination of Net
Income (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with any Loan Party,
(b) the income (or deficit) of any Person (other than a Subsidiary) in which any
Loan Party has an ownership interest, except to the extent that any such income
is actually received by a Loan Party in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser acceptable
to the Administrative Agent in its Permitted Discretion, net of all costs of
liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by any Loan Party in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer,
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

 26 

 



 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by the
Administrative Agent; provided, further, that if any of the aforesaid rates are
less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities, and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership, or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank, or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law, or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability, or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability, or obligation arising with respect to any other
transaction that is the functional equivalent of or takes the place of borrowing
but that does not constitute a liability on the balance sheet of such Person
(other than operating leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

 27 

 



 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate are
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB commences to publish
such composite rate).

 

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 105% of the LC Exposure as of the date of such payment),
(c) the indefeasible payment in full in cash of the accrued and unpaid fees,
including the applicable Prepayment Fee, if any, (d) the indefeasible payment in
full in cash of all reimbursable expenses and other Secured Obligations (other
than Unliquidated Obligations for which no claim has been made and other
obligations expressly stated to survive such payment and termination of this
Agreement), together with accrued and unpaid interest thereon, (e) the
termination of all Commitments, and (f) the termination of the Swap Agreement
Obligations and the Banking Services Obligations or entering into other
arrangements satisfactory to the Secured Parties’ counterparties thereto.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Condition” is deemed to be satisfied in connection with a Restricted
Payment, a Permitted Investment, or a Permitted Acquisition , the making of
Capital Expenditures or the repayment of Indebtedness if:

 

(a)       no Event of Default has occurred and is continuing or would result
immediately after giving effect to such Restricted Payment, Permitted
Investment, or Permitted Acquisition , Capital Expenditure or repayment of
Indebtedness;

 

 28 

 



 

(b)       immediately after giving effect to and at all times during the 30-day
period immediately prior to such Restricted Payment, Permitted Investment, or
Permitted Acquisition, Capital Expenditure or repayment of Indebtedness, and
after giving effect to payment of all amounts due to be paid (other than Equity
Interests of the applicable Loan Party delivered to the seller(s) in any such
Permitted Acquisition) in connection with such Restricted Payment, Permitted
Investment, or Permitted Acquisition , Capital Expenditure or repayment of
Indebtedness as having been paid in cash at the time of making such Restricted
Payment, Permitted Investment, or Permitted Acquisition (other than Equity
Interests of the applicable Loan Party delivered to the seller(s) in any such
Permitted Acquisition) , Capital Expenditure or repayment of Indebtedness, the
Borrowers have (i) (b) Availability Liquidity calculated on a pro forma basis
after giving effect to such Restricted Payment, Permitted Investment, or
Permitted Acquisition , Capital Expenditure or repayment of Indebtedness of not
less than $10,000,000 40,000,000 and ((b)ii) a Fixed Charge Coverage Ratio for
the most recently completed Fiscal Quarter calculated on a pro forma basis after
giving effect to such Restricted Payment, Permitted Investment, or Permitted
Acquisition , Capital Expenditure or repayment of Indebtedness of not less than
1.00 to 1.00 or (b) Availability of greater than $20,000,000; and

 

(c)       the Borrower Representative has delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in clause (a) and
clause (b) preceding and attaching calculations in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders for clause (b), as
applicable.; and

 

(d)      such Restricted Payment, Permitted Investment, Permitted Acquisition,
Capital Expenditure or repayment of Indebtedness is permitted under the FILO
Loan Agreement as in effect on the date hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)       such Acquisition is not a hostile or contested acquisition;

 

(b)       the business acquired in connection with such Acquisition is
(i) located in the U.S., (b)(ii) organized under applicable U.S. and state laws,
and (b)(iii) not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

 

(c)       both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except (i) any such representation or warranty that relates
to a specified prior date and (c)(ii) to the extent the Lenders have been
notified in writing by the Loan Parties that any representation or warranty is
not correct and the Lenders have explicitly waived in writing compliance with
such representation or warranty) and no Default exists, will exist, or would
result therefrom;

 

 29 

 

 

(d)       as soon as available, but not less than 10 days prior to such
Acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such Acquisition and (d)(ii) a copy of all business and financial
information reasonably requested by the Administrative Agent, including pro
forma financial statements, statements of cash flow, and Availability
projections;

 

(e)       [reserved]

 

(f)       if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person becomes a
Wholly-Owned Subsidiary of a Borrower and a Loan Party pursuant to the terms of
this Agreement;

 

(g)       if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Borrower acquires such assets;

 

(h)       if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(i)       if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party or a newly created Subsidiary thereof, such
Borrower, Loan Party, or newly created Subsidiary, as applicable, is the
surviving entity;

 

(j)       no Loan Party, as a result of or in connection with any such
Acquisition, assumes or incurs any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k)       in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person are terminated unless the
Administrative Agent and the Lenders in their sole discretion consent otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets are terminated;

 

(l)       all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Loan Party required under Section 5.14 have
been taken;

 

(m)       the Payment Conditions must have been satisfied; and

 

(n)       the Borrower Representative has delivered to the Administrative Agent
the final executed material documentation relating to such Acquisition within 15
Business Days following the consummation thereof.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

 30 

 



 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article 7;

 

(f)       Liens arising solely by virtue of any statutory or common law
provision relating to a banker’s liens, rights of set-off, or similar rights,
including Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC or any similar Requirement of Law of any
foreign jurisdiction, and Liens representing contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or ((f)ii) relating to pooled
deposit or sweep accounts of any Loan Party to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any Loan
Party;

 

(g)       Liens consisting of leases, licenses, or subleases granted by a Loan
Party on its real property (in each case other than any lease required to be
accounted for in accordance with GAAP as a capital lease) do not, in the
aggregate, materially impair the value of such real property or materially
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(h)       Liens on real property arising by reason of servicing agreements,
development agreements, site plan agreements, and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of a Borrower or any
Subsidiary;

 

(i)       Liens of landlords (i) arising by statute or, except with respect to
Inventory, under any lease or related contractual obligation entered into in the
ordinary course of business, (i)(ii) on fixtures and other movable tangible
property (excluding Inventory) located on the real property leased or subleased
from such landlord;

 

 31 

 



 

(j)       Liens on real property disclosed by the title insurance policies with
respect thereto, including easements, zoning restrictions, rights-of-way, and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business, and any replacement, extension, or renewal of any such Lien;
provided that such replacement, extension, or renewal Lien does not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension, or renewal; and provided, further, that such Liens do
not secure any Indebtedness, do not materially detract from the value of the
affected property, are of a minor nature and, in the aggregate, do not
materially interfere with the ordinary conduct of the business of any Loan
Party;

 

(k)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(l)       Liens solely on any cash earnest money deposits made by any Loan Party
in connection with any letter of intent or purchase agreement permitted
hereunder; and

 

(m)       Liens arising from precautionary UCC financing statement filings
regarding operating leases; and

 

(n)       Liens in favor of the FILO Agent securing the FILO Debt to the extent
such Liens are subject to the Intercreditor Agreement.

 

provided that the term “Permitted Encumbrances” does not include any Lien
securing Indebtedness, except with respect to clause (eclauses (e) and (n)
preceding.

 

“Permitted Investments” means:

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)       investments in certificates of deposit, bankers’ acceptances, and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) preceding and entered into
with a financial institution satisfying the criteria described in clause (c)
preceding; and

 

(e)       money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (e)(ii) are rated AAA by S&P and Aaa by Moody’s, and (e)(iii) have
portfolio assets of at least $5,000,000,000.

 

 32 

 



 

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Subsidiary that is not a Loan
Party (the “subject Subsidiary”) to pay dividends or make any other
distributions on its equity interest to FHC or any Subsidiary, which restriction
satisfies all of the following conditions: (a) such restriction becomes
effective only upon the occurrence of (i) specified events under subject
Subsidiary’s certificate of incorporation, bylaws, other governing documents or
any joint venture or similar agreements or (ii) an “event of default” with
respect to “Indebtedness” (as defined in the agreement governing such
Indebtedness) that was incurred by the subject Subsidiary in compliance with
Section 6.01 and (b) such restriction would not materially impair the Borrowers’
ability to make scheduled payments of interest and principal payments on the
Loans, as determined in good faith by the Board of Directors of FHC, provided
that the Borrower Representative will reasonably promptly notify the
Administrative Agent from time to time after any such determination is made.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, or a substantially similar
electronic transmission system.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Prepayment Event” means:

 

(a)       any sale, transfer, or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party, other
than dispositions described in Section 6.05(a);

 

(b)       any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $1,000,000500,000;

 

(c)       the issuance by FHC of any Equity Interests, or the receipt by FHC of
any capital contribution; and

 

(d)       the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

 

 33 

 



 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate will be effective from and including
the date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Purchase Money Indebtedness” means Indebtedness for the purchase price or cost
of construction, repair, or improvement of any property.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.21.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of the Loan Parties that is in deposit
accounts or in securities accounts, or any combination thereof, with JPMCB, and
which such deposit account or securities account is the subject of a Deposit
Account Control Agreement, less the amount of any outstanding checks or
automated clearing house transfers issued by the Borrowers.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the Loan Guaranty
or grant of the relevant security interest becomes or would become effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives, and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

 34 

 



 

“Rentals” means, for any period, the aggregate fixed amounts payable by the Loan
Parties under any operating leases, calculated on a consolidated basis for the
Loan Parties for such period in accordance with GAAP.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations, or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent and to the FILO Agent and the FILO Lenders pursuant to
the Intercreditor Agreement.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing at least 66.67% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there are fewer than three Lenders, Required Lenders
will mean all Lenders.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation, and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction, or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserves” means any and all reserves that the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including an availability
reserve, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, reserves for rent at locations leased by any Loan
Party (provided that any such reserve for rent for any retail location will be
limited to (a) except for the retail locations described in clause (b)
following, the amount of rent and other amounts then past due and owing under
the applicable lease, excluding any amounts being disputed by a Borrower in good
faith, and (b) with respect to any retail location that is in a state that has
applicable law that provides the landlord with a Lien on any Collateral that has
priority over the Lien in favor of the Administrative Agent in such Collateral,
the greater of (i) the book value of the Inventory at such location or (ii) an
amount equal to three months of rent and other charges due or to become due
under the applicable lease), reserves for consignee’s, warehousemen’s, and
bailee’s charges, reserves with respect to gift cards issued, reserves for
dilution of Credit Card Accounts, reserves for deposits received from customers,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for amounts due with
respect to royalties due on any Inventory sold, reserves for Swap Agreement
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

 

 35 

 



 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities, or other property) with respect to any Equity Interests in FHC or
any Subsidiary that is not a Wholly-Owned Subsidiary (including any stock
repurchases), or any payment (whether in cash, securities, or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, or termination of any such
Equity Interests in FHC or any Subsidiary that is not a Wholly-Owned Subsidiary
or any option, warrant, or other right to acquire any such Equity Interests in
FHC or any Subsidiary that is not a Wholly-Owned Subsidiary.

 

“Retained Cash Flow” means, with respect to the Loan Parties and their
Subsidiaries determined on a consolidated basis in accordance with GAAP, for any
period, the result of:

 

(a)       EBITDAR, minus

 

(b)       without duplication, the sum of

 

(i)       (A) total cash Interest Expense paid and (B) cash fees paid by any
Loan Party on any Indebtedness of such Loan Party permitted under this
Agreement, determined in accordance with GAAP,

 

(ii)       the cash portion of Unfinanced Capital Expenditures and Capital
Expenditures made during such period,

 

(iii)       payments of, or in respect of, taxes (to the extent paid in cash),

 

(iv)       Rentals (to the extent paid in cash),

 

(v)       all regularly scheduled, and to the extent not financed with
Indebtedness or proceeds of the issuances of Equity Interests, voluntary
prepayments of principal made in respect of Indebtedness permitted under this
Agreement;

 

(vi)      the purchase price paid in connection with any Permitted Acquisition
to the extent paid in cash and not financed;

 

(vii)     Permitted Investments made in cash;

 

(viii)    Restricted Payments made in cash; and

 

(ix)       without duplication of any amounts deducted in the calculation of Net
Income, any other cash amounts added back pursuant to clause (vi) of EBITDAR.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances, and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender has assumed its Revolving Commitment or
assigned a portion of its Revolving Commitment, as applicable.

 

 36 

 



 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure, and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Loan Cap” means, as of any date of determination, the lesser of (i)
the Aggregate Revolving Commitment as in effect on the date of this Agreement
and as the same may from time to time be reduced or increased pursuant to the
terms hereof less the Availability Block or (ii) the Borrowing Base.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sales Plan” means that certain projected sales plan named Projected Total Sales
Based on Business Plan dated July 15, 2019 of the Loan Parties delivered by
Borrowers to the Administrative Agent.

 

“Sanctioned Country” means, at any time, a country, region, or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan,  and Syria).

 

“Sanctioned Personor ” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury , the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized, or resident
in a Sanctioned Country, (c) any Person owned or controlled by any such Person
or Persons described in clause the foregoing clauses (a) or clause (b)
preceding, or (d) any Person otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered,  or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.

 

 37 

 

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided that the definition of “Secured
Obligations” will not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time, plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time will be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

 

“Statements” has the meaning assigned to such term in Section 2.18(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), (a) the
numerator of which is the number one and (b) the denominator of which is the
number one, minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency, or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages include
those imposed pursuant to such Regulation D of the Board. Eurodollar Loans will
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions, or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation. The Statutory Reserve Rate will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

 38 

 

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations
pursuant to a subordination agreement or other written agreement in form and
substance satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association, or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association, or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled, or held or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of FHC or a Loan Party, as
applicable.

 

“Supported QFC” has the meaning assigned to such term in Section 9.21.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default, or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees, or
consultants of the Borrowers or the Subsidiaries will be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced, or acquired (including all renewals, extensions, and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender and (b) any and
all cancellations, buy backs, reversals, terminations, or assignments of any
such Swap Agreement transaction.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Swingline Commitment” means the amount set forth opposite JPMCB’s name on the
Commitment Schedule as Swingline Commitment.

 

 39 

 



 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time will be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
will be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank will be deemed
given by JPMCB in its capacity as Swingline Lender.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees, or other
charges imposed by any Governmental Authority, including any interest, additions
to tax, or penalties applicable thereto.

 

“Transactions” means the execution, delivery, and performance by the Borrowers
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period that are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures will be deemed Unfinanced Capital Expenditures);
provided that expenditures that are accounted for as capital expenditures and
that are actually paid for by a third party (excluding any Loan Party or
Subsidiary) and for which neither any Loan Party nor any Subsidiary has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before during or
after such period), including expenditures funded through tenants’ improvement
allowances will not be included in Unfinanced Capital Expenditures for purposes
of determining the Fixed Charge Coverage Ratio for any period.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it, (b) any other
obligation (including any guarantee) that is contingent in nature at such time,
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

 40 

 



 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 9.21.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Wholly-Owned Subsidiary” means, with respect to any Person (the “applicable
Person”), a subsidiary of the applicable Person, all of the outstanding Equity
Interests of which (other than director’s qualifying or other similar shares
required pursuant to any Requirement of Law) are owned by the applicable Person
or another wholly owned (using the same guidelines as herein required)
subsidiary of the applicable Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Written Borrowing Request” means a written request by the Borrower
Representative for a Revolving Borrowing in accordance with Section 2.03, in the
form of Exhibit B or any other form approved by the Administrative Agent in its
sole discretion.

 

Section 1.02      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurodollar Loan”), or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”), by Type (e.g., a “Eurodollar
Borrowing”), or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

 41 

 

 

Section 1.03      Terms Generally. The definitions of terms herein will apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun includes the corresponding masculine, feminine,
and neuter forms. The words “include”, “includes” and “including” will be deemed
to be followed by the phrase “without limitation”. The word “law” will be
construed as referring to all statutes, rules, regulations, codes, and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply) and all judgments,
orders, and decrees of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument, or
other document herein will be construed as referring to such agreement,
instrument, or other document as from time to time amended, restated,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements, or modifications set forth herein),
(a)(b) any definition of or reference to any statute, rule, or regulation will
be construed as referring thereto as from time to time amended, supplemented, or
otherwise modified (including by succession of comparable successor laws),
(a)(c) any reference herein to any Person will be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that has succeeded to any or all functions thereof,
(a)(d) the words “herein”, “hereof”, and “hereunder”, and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (a)(e) all references herein to Articles,
Sections, Exhibits, and Schedules will be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (a)(f) any reference
in any definition to the phrase “at any time” or “for any period” will refer to
the same time or period for all calculations or determinations within such
definition, and (a)(g) the words “asset” and “property” will be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts, and
contract rights.

 

Section 1.04      Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature will be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
will be interpreted on the basis of GAAP as in effect and applied immediately
before such change has become effective until such notice has been withdrawn or
such provision amended in accordance herewith.

 

Section 1.05      Status of Obligations. In the event that any Borrower or any
other Loan Party at any time issues or has outstanding any Subordinated
Indebtedness, such Borrower will take or cause such other Loan Party to take all
such actions as are necessary to cause the Secured Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Administrative Agent and the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as are required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

 

 42 

 

 

Article 2

 

The Credits

 

Section 2.01      Commitments. or (a)Subject to the terms and conditions set
forth herein, each Lender severally (and not jointly) agrees to make Revolving
Loans in dollars to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment, (b)
the Aggregate Revolving Exposure exceeding the lesser of (yx) the Aggregate
Revolving Commitment less the Availability Block, or (z) the y) the Borrowing
Base, or (c) Combined Exposure exceeding the Combined Borrowing Base, subject to
the Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.04 and Section
2.05, by making immediately available funds available to the Administrative
Agent’s designated account, not later than 10:00 a.m., Chicago time.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay, and reborrow Revolving Loans.

 

Section 2.02      Loans and Borrowings.

 

(a)       Each Loan (other than a Swingline Loan) will be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it will not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender will be responsible for any
other Lender’s failure to make Loans as required. Any Protective Advance, any
Overadvance, and any Swingline Loan will be made in accordance with the
procedures set forth in Section 2.04 and Section 2.05.

 

(b)       Subject to Section 2.14, each Revolving Borrowing will be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan will
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Section 2.14,
Section 2.15, Section 2.16, and Section 2.17 will apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option will
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.

 

(c)       At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing must be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000. ABR Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there will not at any time be more than a total of six
Eurodollar Borrowings outstanding.

 

 43 

 



 

(d)       Notwithstanding any other provision of this Agreement, the Borrower
Representative will not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03      Requests for Borrowings. To request a Borrowing, the Borrower
Representative must notify the Administrative Agent of such request either in
writing by delivery of an executed Written Borrowing Request (delivered by hand
or facsimile), by telephone, or through Electronic System (if arrangements for
doing so have been approved by the Administrative Agent), not later than (y) in
the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three Business
Days before the date of the proposed Borrowing or (z) in the case of an ABR
Borrowing, 12:00 noon, Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of such proposed
Borrowing. Each telephonic Borrowing Request will be irrevocable and must be
confirmed promptly by hand delivery, facsimile, or a communication through
Electronic System to the Administrative Agent of a Written Borrowing Request
executed by the Borrower Representative. Each Borrowing Request must specify the
following information in compliance with Section 2.02:

 

(a)       the name of the applicable Borrower(s);

 

(b)       the aggregate amount of the requested Borrowing;

 

(c)       the date of such Borrowing, which must be a Business Day;

 

(d)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(e)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which must be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing will be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
will be deemed to have selected an Interest Period of one month duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent will advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

 44 

 

 

Section 2.04      Protective Advances.

 

(a)       Subject to the limitations set forth below, the Administrative Agent
is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but will have absolutely no obligation),
to make Loans to the Borrowers, on behalf of all Lenders, that the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (a)(ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (a)(iii) to pay any other amount chargeable to or required
to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that
the aggregate amount of Protective Advances outstanding at any time will not at
any time exceed $2,500,000; provided, further, that the Aggregate Revolving
Exposure after giving effect to the Protective Advances being made will not
exceed the Aggregate Revolving Commitment. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances will be secured by the Liens granted in favor of the
Administrative Agent in and to the Collateral and will constitute Obligations
hereunder. All Protective Advances will be ABR Borrowings. The making of a
Protective Advance on any one occasion will not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

 

(b)       Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender will be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to such Lender’s Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent will promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

 45 

 

 

Section 2.05      Swingline Loans and Overadvances.

 

(a)       The Administrative Agent, the Swingline Lender, and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrowers, on the date of the applicable Borrowing to the Funding Account(s)
(each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d). Each Swingline Loan will be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon will be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender may, subject to the
terms and conditions set forth herein (but without any further written notice
required), not later than 1:00 p.m., Chicago time, on each Business Day, make
available to the Borrowers by means of a credit to the Funding Account(s), the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn
that Business Day on the Borrowers’ Deposit Account ending in #4644; provided
that, if on any Business Day there is insufficient borrowing capacity to permit
the Swingline Lender to make available to the Borrowers a Swingline Loan in the
amount necessary to pay all items to be so drawn on such Deposit Account on such
Business Day, then the Borrowers will be deemed to have requested an ABR
Borrowing pursuant to Section 2.03 in the amount of such deficiency to be made
on such Business Day. The aggregate amount of Swingline Loans outstanding at any
time will not exceed $5,000,000. The Swingline Lender will not only make any
Swingline Loan if the requested Swingline Loan exceeds Availability (before or
after giving effect to such Swingline Loan) will not result in (a) the aggregate
amount of Swingline Loans outstanding at any time to exceed $5,000,000, (b) the
Aggregate Revolving Exposure exceeding the lesser of (x) the Aggregate Revolving
Commitment less the Availability Block, or (y) the Borrowing Base, or (c)
Combined Exposure exceeding the Combined Borrowing Base. All Swingline Loans
will be ABR Borrowings.

 

(b)       Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation) on behalf of the Revolving
Lenders, (y) make Revolving Loans to the Borrowers in amounts that exceed
Availability or Combined Borrowing Base Availability (any such excess Revolving
Loans are herein referred to collectively as “Overadvances”) or (z) deem the
amount of Revolving Loans outstanding to the Borrowers that are in excess of
Availability or Combined Borrowing Base Availability to be Overadvances;
provided that no Overadvance will result in a Default due to the Borrowers’
failure to comply with Section 2.01 for so long as such Overadvance remains
outstanding in accordance with the terms of this clause (b), but solely with
respect to the amount of such Overadvance. In addition, Overadvances may be made
even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances will constitute ABR Borrowings. The making of an
Overadvance on any one occasion will not obligate the Administrative Agent to
make any Overadvance on any other occasion. The authority of the Administrative
Agent to make Overadvances is limited to an aggregate amount not to exceed
$1,000,000 at any time, no Overadvance may remain outstanding for more than 30
days, and no Overadvance will cause any Revolving Lender’s Revolving Exposure to
exceed its Revolving Commitment; provided that, the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Overadvances. Any
such revocation must be in writing and will become effective prospectively upon
the Administrative Agent’s receipt thereof.

 

 46 

 



 

(c)       Upon the making of a Swingline Loan or an Overadvance (whether before
or after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender will be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent will
promptly distribute to such Lender, such Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Swingline Loan or Overadvance.

 

(d)       The Administrative Agent, on behalf of the Swingline Lender, will
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) will transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
will be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with the Swingline Lender’s Applicable Percentage of such
Swingline Loan, will constitute Revolving Loans of such Revolving Lenders,
respectively. If any such amount is not transferred to the Administrative Agent
by any Revolving Lender on such Settlement Date, the Swingline Lender will be
entitled to recover from such Lender on demand such amount, together with
interest thereon, as specified in Section 2.07.

 

 47 

 



 

Section 2.06      Letters of Credit.

 

(a)       General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower denominated in dollars as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement will control. Each Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank will have no
obligation hereunder to issue, and will not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (a)(A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(a)(B) in any manner that would result in a violation of any Sanctions by any
party to this Agreement, (a)(ii) if any order, judgment, or decree of any
Governmental Authority or arbitrator by its terms purports to enjoin or restrain
the Issuing Bank from issuing such Letter of Credit, or any Requirement of Law
relating to the Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Bank prohibits, or requests that the Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or imposes upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve, or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or imposes
upon the Issuing Bank any unreimbursed loss, cost, or expense that was not
applicable on the Effective Date and that the Issuing Bank in good faith deems
material to it, or (a)(iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements, or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, will in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) preceding, regardless
of the date enacted, adopted, issued, or implemented.

 

(b)       Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal, or
extension of an outstanding Letter of Credit), the Borrower Representative must
deliver by hand or facsimile (or transmit through Electronic Systems, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed, or extended,
and specifying the date of issuance, amendment, renewal, or extension (which
must be a Business Day), the date on which such Letter of Credit is to expire
(which must comply with Section 2.06(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, and such other information as
is necessary to prepare, amend, renew, or extend such Letter of Credit. If
requested by the Issuing Bank, the applicable Borrower will also submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit will be issued, amended,
renewed, or extended only if (and upon issuance, amendment, renewal, or
extension of each Letter of Credit the Borrowers will be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal, or
extension (i) the aggregate LC Exposure does not exceed $10,000,000, (b)(ii) the
aggregate Standby LC Exposure does not exceed $10,000,000, (b)(iii) the
aggregate Commercial LC Exposure does not exceed $10,000,000, (b)(iv) no
Revolving Lender’s Revolving Exposure exceeds its Revolving Commitment, and
(b)(v) the Aggregate Revolving Exposure does not exceed the lesser of ((b)x) the
Aggregate Revolving Commitment less the Availability Block or ((b) the y) the
Borrowing Base, or (vi) Combined Exposure does not exceed the Combined Borrowing
Base. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank will be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that the Borrower Representative may from time to time
request that an Issuing Bank issue Letters of Credit in excess of its individual
Issuing Bank Sublimit in effect at the time of such request, and each Issuing
Bank agrees to consider any such request in good faith. Any Letter of Credit so
issued by an Issuing Bank in excess of its individual Issuing Bank Sublimit then
in effect will nonetheless constitute a Letter of Credit for all purposes of the
Credit Agreement, and will not affect the Issuing Bank Sublimit of any other
Issuing Bank, subject to the limitations on the aggregate LC Exposure set forth
in clause (i) of this Section 2.06(b).

 

 48 

 

 

(c)       Expiration Date. Each Letter of Credit will expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) or (c)(ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in
Section 2.06(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (d) in respect of
Letters of Credit is absolute and unconditional and will not be affected by any
circumstance whatsoever, including any amendment, renewal, or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment will be made without
any offset, abatement, withholding, or reduction whatsoever.

 

 49 

 

 

(e)       Reimbursement. If the Issuing Bank makes any LC Disbursement in
respect of a Letter of Credit, the Borrowers will reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower Representative has received notice of such
LC Disbursement prior to 9:00 a.m., Chicago time, on such date or, (e)(ii) if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Chicago time, on (e)(A) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 9:00 a.m., Chicago time, on the day of receipt, or
(e)(B) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that, the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment will be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Administrative Agent will
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof, and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender will pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 will
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
clause (e), the Administrative Agent will distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this clause (e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this clause (e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) will not constitute a Loan and will not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

 50 

 

 

(f)       Obligations Absolute. Other than as specifically provided in this
clause (f), the Borrowers’ joint and several obligation to reimburse LC
Disbursements as provided in Section 2.06(e) will be absolute, unconditional,
and irrevocable, and will be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (f)(ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent, or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (f)(iii) any payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (f)(iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Revolving Lenders, the Issuing
Bank, or any of their Related Parties, will have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss, or delay in transmission or delivery of any draft,
notice, or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that, the foregoing will not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential, or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank will be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)       Disbursement Procedures. The Issuing Bank will, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank will promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice will not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

 51 

 

 

(h)          Interim Interest. If the Issuing Bank makes any LC Disbursement,
then, unless the Borrowers reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof will bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest will be
payable on the date when such reimbursement is due; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 2.06(e), then Section 2.13(d) will apply. Interest accrued pursuant to
this clause will be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.06(e) to reimburse the Issuing Bank will be for the account of such
Lender to the extent of such payment.

 

(i)           Replacement of the Issuing Bank.

 

(i)       The Issuing Bank may be replaced at any time by written agreement
among the Borrower Representative, the Administrative Agent, the replaced
Issuing Bank, and the successor Issuing Bank. The Administrative Agent will
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement becomes effective, the Borrowers will pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank will have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” will be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context requires. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank will remain a party
hereto and will continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but will not be required to issue
additional Letters of Credit.

 

(ii)       Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as an Issuing Bank at any time upon 30 days
prior written notice to the Administrative Agent, the Borrower Representative,
and the Lenders, in which case, such Issuing Bank will be replaced in accordance
with this Section.

 

 52 

 



 

(j)       Cash Collateralization. If any Event of Default occurs and is
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50.0% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers will deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date, plus
accrued and unpaid interest thereon; provided that, the obligation to deposit
such cash collateral will become effective immediately, and such deposit will
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or clause (i) of Article 7; and provided, further, that
any such notice received by the Borrower Representative after 2:00 p.m. (Chicago
time) will be deemed to have been received on the next succeeding Business Day.
Such deposit will be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
will have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrowers hereby grant the
Administrative Agent a security interest in the LC Collateral Account and all
money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments will be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits will not bear interest. Interest or
profits, if any, on such investments will accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account will be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, will be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50.0% of the aggregate LC Exposure), be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) will be returned to the
Borrowers within three Business Days after such Event of Default has been waived
as confirmed in writing by the Administrative Agent.

 

(k)       Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank will, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as may be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments, and renewals, all expirations and cancellations and all
disbursements and reimbursements, (k)(ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews, or extends any Letter of Credit, the date
of such issuance, amendment, renewal, or extension, and the stated amount of the
Letters of Credit issued, amended, renewed, or extended by it and outstanding
after giving effect to such issuance, amendment, renewal, or extension (and
whether the amounts thereof have changed), (k)(iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (k)(iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(k)(v) on any other Business Day, such other information as the Administrative
Agent may reasonably request as to the Letters of Credit issued by such Issuing
Bank.

 

(l)       LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof will be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

 53 

 



 

Section 2.07      Funding of Borrowings.

 

(a)       Each Lender will make each Loan to be made by such Lender hereunder on
the proposed date thereof solely by wire transfer of immediately available funds
by 1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
will be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower Representative by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to the
Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) will be
remitted by the Administrative Agent to the Issuing Bank and (a)(ii) a
Protective Advance or an Overadvance will be retained by the Administrative
Agent.

 

(b)       Unless the Administrative Agent has received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.07(a) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (b)(ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount will constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08      Interest Elections.

 

(a)       Each Borrowing initially will be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, will
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
will be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion will be considered a
separate Borrowing. This Section will not apply to Swingline Borrowings,
Overadvances, or Protective Advances, which may not be converted or continued.

 

 54 

 

 

(b)       To make an election pursuant to this Section, the Borrower
Representative must notify the Administrative Agent of such election by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request will be irrevocable and
must be confirmed promptly by hand delivery, Electronic System, or facsimile to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.

 

(c)       Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) will specify the following
information in compliance with Section 2.02:

 

(i)       the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clause (iii) and clause (iv) following will be specified for each
resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which must be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which must
a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers will be deemed to have
selected an Interest Period of one month duration.

 

(d)       Promptly following receipt of an Interest Election Request, the
Administrative Agent will advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)       If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing will be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing will be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

 55 

 



 

Section 2.09      Termination and Reduction of Commitments; Increase in
Revolving Commitments.



 

(a)       Unless previously terminated, the Revolving Commitments will terminate
on the Maturity Date.

 

(b)       The Borrowers may at any time terminate the Revolving Commitments upon
Payment in Full of the Secured Obligations.

 

(c)       The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments will be in an
amount that is an integral multiple of $1,000,000 and (c)(ii) the Borrowers will
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Aggregate Revolving Exposure would exceed the lesser least of ((c)x) the
Aggregate Revolving Commitment or less the Availability Block, ((c)y) the
Borrowing Base or (z) the Combined Borrowing Base.

 

(d)       The Borrower Representative will notify the Administrative Agent of
any election to terminate or reduce the Commitments under Section 2.09(b) or
Section 2.09(c) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent will
advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section will be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments will be permanent. Each reduction of
the Commitments will be made ratably among the Lenders in accordance with their
respective Commitments.

 

(e)       The Borrowers will have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase must be in a minimum amount of $5,000,000, (ii) after
giving effect thereto, the sum of the total of the additional Commitments does
not exceed $25,000,000, (iii) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in Section
2.09(f) have been satisfied. Nothing contained in this Section 2.09 constitutes,
or may otherwise be deemed to be, a commitment on the part of any Lender to
increase its Commitment hereunder at any time.

 

 56 

 

 

(f)       Any amendment hereto for such an increase or addition must be in form
and substance satisfactory to the Administrative Agent and will only require the
written signatures of the Administrative Agent, the Borrowers, and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Aggregate Revolving
Commitment to exceed $75,000,000. As a condition precedent to such an increase
or addition, the Borrowers must deliver to the Administrative Agent (vi) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article 3 and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (2) no Default exists, and (3) the
Borrowers are in compliance (on a pro forma basis) with the covenants contained
in Section 6.13 and (vii) legal opinions and other customary closing documents
consistent with those delivered on the Effective Date, to the extent requested
by the Administrative Agent.

 

(g)       On the effective date of any such increase or addition, (viii) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Revolving Commitment will make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent determines,
for the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase or addition and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its revised Applicable Percentage of
such outstanding Revolving Loans, and the Administrative Agent will make such
other adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees, and other
amounts paid or payable with respect thereto as are necessary, in the opinion of
the Administrative Agent, in order to effect such reallocation and (ix) the
Borrowers will be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase (or addition) in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
Representative, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence must
be accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, will be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent will, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and will distribute
such revised Commitment Schedule to each of the Lenders and the Borrower
Representative, whereupon such revised Commitment Schedule will replace the
previous Commitment Schedule and become part of this Agreement.

 

 57 

 

 

Section 2.10      Repayment and Amortization of Loans; Evidence of Debt.

 

(a)       The Borrowers , jointly and severally, hereby unconditionally promise
to pay (i) to the Administrative Agent for the account of each Revolving Lender
the then unpaid principal amount of each Revolving Loan on the Maturity Date,
(a)(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date or demand by the Administrative
Agent, and (a)(iii) to the Administrative Agent the then unpaid principal amount
of each Overadvance on the earlier of the Maturity Date or demand by the
Administrative Agent.

 

(b)       At all times during a Dominion Period, on each Business Day, the
Administrative Agent will apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first, to
prepay any Protective Advances and Overadvances that may be outstanding and
second, to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure. Notwithstanding the foregoing, to the
extent any funds credited to the Collection Account constitute Net Proceeds, the
application of such Net Proceeds will be subject to Section 2.11(c).

 

(c)       Each Lender will maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d)       The Administrative Agent will maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof,
and the Interest Period applicable thereto, (d)(ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Lender hereunder, and (d)(iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(e)       The entries made in the accounts maintained pursuant to
Section 2.10(c) or Section 2.10(d) will be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that, the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein will not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)       Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers will prepare, execute, and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon will at all times (including after assignment pursuant
to Section 9.04) be represented by one or more promissory notes in such form.

 

 58 

 

 

Section 2.11      Prepayment of Loans.

 

(a)       The Borrowers will have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 2.11(f) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.

 

(b)       Except for Overadvances permitted under Section 2.05(b), in the event
and on such occasion that (i) the Aggregate Revolving Exposure exceeds the
lesser of (x) the Aggregate Revolving Commitment less the Availability Block, or
((b) the y) the Borrowing Base, or (ii) Combined Exposure exceeds the Combined
Borrowing Base, the Borrowers will prepay the Revolving Loans, LC Exposure,
and/or Swingline Loans or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
amount equal to such excess.

 

(c)       In the event and on each occasion that any Net Proceeds are received
by or on behalf of any Loan Party in respect of any Prepayment Event, if such
Prepayment Event occurs during the existence of a Dominion Period, the Borrowers
will, immediately after such Net Proceeds are received by such Loan Party,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds.

 

(d)       [reserved]

 

(e)       All amounts required to be prepaid pursuant to Section 2.11(c) will be
applied, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) without a corresponding reduction in the Revolving Commitments
and to cash collateralize outstanding LC Exposure.

 

(f)       The Borrower Representative must notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (i) in the case of prepayment
of a Eurodollar Revolving Borrowing, three Business Days before the date of
prepayment or (f)(ii) in the case of prepayment of an ABR Revolving Borrowing,
one Business Day before the date of prepayment. Each such notice will be
irrevocable and must specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent will advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing must be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing will be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments must be accompanied by (y) accrued interest
to the extent required by Section 2.13 and (z) break funding payments pursuant
to Section 2.16.

 

 59 

 



 

Section 2.12      Fees.

 

(a)       The Borrowers agree to pay to the Administrative Agent for the account
of each Lender a commitment fee, that will accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which the Revolving Commitments terminate. Accrued commitment fees will be
payable in arrears on the first day of each calendar month and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees will be computed on the basis
of a year of 360 days and will be payable for the actual number of days elapsed,
(including the first day but excluding the last day).

 

(b)       The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, that will accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (b)(ii) to the Issuing Bank a fronting
fee, that will accrue at the rate or rates per annum separately agreed upon
between the Borrowers and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal, or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar month will be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees will be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate will be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this Section 2.12(b) will be payable
within ten days after demand. All participation fees and fronting fees will be
computed on the basis of a year of 360 days and will be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)       The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

 60 

 



 

(d)       [reserved]

 

(e)       All fees payable hereunder must be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid will not be
refundable under any circumstances.

 

Section 2.13 Interest.

 

(a)       The Loans comprising ABR Borrowings (including Swingline Loans) will
bear interest at the Alternate Base Rate, plus the Applicable Rate, the sum of
which will in no event be less than 1.50% per annum.

 

(b)       The Loans comprising each Eurodollar Borrowing will bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing,
plus the Applicable Rate.

 

(c)       Each Protective Advance and each Overadvance will bear interest at the
Alternate Base Rate, plus the Applicable Rate for Revolving Loans, plus 2.00%
per annum.

 

(d)       Notwithstanding the foregoing, during the existence of an Event of
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans will bear interest at 2.00% per
annum, plus the rate otherwise applicable to such Loans as provided in this
Section or (d)(ii) in the case of any other amount outstanding hereunder, such
amount will accrue at 2.00% per annum, plus the rate applicable to such fee or
other obligation as provided hereunder.

 

(e)       Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) will be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that, (i) interest accrued pursuant to Section 2.13(d) will be payable on
demand, (e)(ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid will be
payable on the date of such repayment or prepayment, and (e)(iii) in the event
of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan will be payable on the
effective date of such conversion.

 

(f)       All interest hereunder will be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate will
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case will be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, or LIBO Rate will be determined by the Administrative Agent,
and such determination will be conclusive absent manifest error.

 

 61 

 

 

Section 2.14        Alternate Rate of Interest; Illegality.

 

(a)         If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i)       the Administrative Agent determines (which determination will be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including by means of an Interpolated Rate or because the LIBO
Screen Rate is not available or published on a current basis) for such Interest
Period; or

 

(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrowers and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (y) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
will be ineffective and any such Eurodollar Borrowing must be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (z) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing will be made as an ABR Borrowing.

 

(b)       If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund, or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligations
of such Lender to make, maintain, fund, or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings will be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert or prepay all Eurodollar Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such conversion or prepayment, the Borrowers
will also pay accrued interest on the amount so converted or prepaid.

 

 62 

 



 

(c)       If at any time the Administrative Agent determines (which
determination will be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14(a)(i) have arisen and such circumstances
are unlikely to be temporary or (c)(ii) the circumstances set forth in
Section 2.14(a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate will no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers will endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the U.S. at such time, and will enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment will become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent has not
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest is determined in accordance with this Section 2.14(c) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (y) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing will be ineffective and
any such Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing
on the last day of the then current Interest Period applicable thereto and
(z) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
will be made as an ABR Borrowing; provided that, if such alternate rate of
interest is less than zero, such rate will be deemed to be zero for the purposes
of this Agreement.

 

 63 

 

 

Section 2.15        Increased Costs.

 

(a)         If any Change in Law:

 

(i)       imposes, modifies, or deems applicable any reserve, special deposit,
liquidity, or similar requirement (including any compulsory loan requirement,
insurance charge, or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)       imposes on any Lender or the Issuing Bank or the London interbank
market any other condition, cost, or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)       subjects any Recipient to any Taxes (other than (A) Indemnified
Taxes, (iii)(B) Taxes described in clause (b) through clause (d) of the
definition of Excluded Taxes, and (iii)(C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities, or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, continuing, converting into, or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender, the Issuing Bank, or such other Recipient of participating
in, issuing, or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest, or otherwise), then the
Borrowers will pay to such Lender, the Issuing Bank, or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank, or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)       If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

 64 

 



 

(c)       A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 2.15(a) or
Section 2.15(b) will be delivered to the Borrower Representative and will be
conclusive absent manifest error. The Borrowers will pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)       Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section will not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that, the Borrowers will not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above will be extended to
include the period of retroactive effect thereof.

 

Section 2.16      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (a)(b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (a)(c) the failure to borrow, convert, continue, or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (a)(d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower Representative pursuant to Section 2.19 or
Section 9.02(d), then, in any such event, the Borrowers will compensate each
Lender for the loss, cost, and expense attributable to such event. In the case
of a Eurodollar Loan, such loss, cost, or expense to any Lender will be deemed
to include an amount determined by such Lender to be the excess, if any, of
(a)(i) the amount of interest that would have accrued on the principal amount of
such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), minus (a)(ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section will be delivered to the Borrower Representative and
will be conclusive absent manifest error. The Borrowers will pay such Lender the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

 65 

 

 

Section 2.17      Withholding of Taxes; Gross-Up.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document will be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent will
be entitled to make such deduction or withholding and will timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)       Payment of Other Taxes by the Borrowers. The Loan Parties will timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)       Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party will deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)       Indemnification by the Loan Parties. The Loan Parties will jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the basis for and the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, will be conclusive absent manifest error.

 

 66 

 

 

(e)          Indemnification by the Lenders. Each Lender will severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (e)(ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register, and (e)(iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent will be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this Section 2.17(e).

 

(f)          Status of Lenders.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B), and
Section 2.17(f)(ii)(D)) will not be required if in the Lender’s reasonable
judgment such completion, execution, or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person will deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

 

 67 

 

 

(B)       any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)       in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (z) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)       to the extent a Foreign Lender is not the Beneficial Owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

 68 

 



 

(C)       any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
will deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA” will
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it will pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party related to the receipt of such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, will repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld, or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) will not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 69 

 



 

(h)       Survival. Each party’s obligations under this Section 2.17 will
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document (including the Payment in Full of the Secured
Obligations).

 

(i)       Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

 

Section 2.18      Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)       The Borrowers will make each payment required to be made by them
hereunder (whether of principal, interest, fees, or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16,
Section 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
will be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.15, Section 2.16, Section 2.17, and Section 9.03
must be made directly to the Persons entitled thereto. The Administrative Agent
will distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder is due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon will be payable for the
period of such extension. All payments hereunder will be made in dollars.

 

 70 

 



 

(b)       Any Subject to the terms of the Intercreditor Agreement, proceeds of
Collateral received by the Administrative Agent (i) not constituting either
(b)(A) a specific payment of principal, interest, fees, or other sum payable
under the Loan Documents (that will be applied as specified by the Borrowers),
(b)(B) a mandatory prepayment (that will be applied in accordance with
Section 2.11) or (b)(C) amounts to be applied from the Collection Account during
a Dominion Period (that will be applied in accordance with Section 2.10(b)) or
(b)(ii) during the existence of an Event of Default if the Administrative Agent
so elects or the Required Lenders so direct, will be applied ratably first, to
pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees, indemnities, or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), third, to pay interest due in
respect of the Overadvances and Protective Advances, fourth, to pay the
principal of the Overadvances and Protective Advances, fifth, to pay interest
then due and payable on the Loans (other than the Overadvances and Protective
Advances) ratably, sixth, to prepay principal on the Loans (other than the
Overadvances and Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to 105% of the
aggregate LC Exposure, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing in respect of Banking Services
Obligations and Swap Agreement Obligations , in the case of providers other than
JPMCB, up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding the foregoing, amounts received from any Loan Party
will not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent nor any Lender will apply any payment that it
receives to any Eurodollar Loan of a Class, except (b)(a) on the expiration date
of the Interest Period applicable thereto or (b)(b) in the event, and only to
the extent, that there are no outstanding ABR Loans of the same Class and, in
any such event, the Borrowers will pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders will have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.

 

(c)       At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including all reimbursement for fees, costs, and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest, and fees as it becomes
due hereunder or any other amount due under the Loan Documents and agrees that
all such amounts charged will constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees, and expenses as described in Section 9.03) and
that all such Borrowings will be deemed to have been requested pursuant to
Section 2.03, Section 2.04, or Section 2.05, as applicable, and (c)(ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent for each payment of principal, interest, and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

 

 71 

 

 

(d)       If, except as otherwise expressly provided herein, any Lender, by
exercising any right of set-off or counterclaim or otherwise, obtains payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion will purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments will be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations will be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(d)(ii) the provisions of this Section 2.18(d) will not be construed to apply to
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.18(d) will apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)       Unless the Administrative Agent has received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

 72 

 



 

(f)       If any Lender fails to make any payment required to be made by it
under this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (f)(ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder. Application of amounts pursuant to
clause (i) and clause (ii) preceding will be made in any order determined by the
Administrative Agent in its discretion.

 

(g)       The Administrative Agent will from time to time provide the Borrower
Representative with account statements or invoices with respect to the Loans,
Letters of Credit, and any interest or fees with respect thereto (each a
“Statement”); provided that any failure of the Administrative Agent to provide
any Statement to the Borrower Representative will not have any effect on any
Loan Party’s obligation with respect thereto or any Obligation hereunder and
will not constitute a default by the Administrative Agent under this Agreement.
The Administrative Agent is under no duty or obligation to provide Statements,
that, if provided, will be solely for the Borrowers’ convenience. Statements may
contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees, or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers will not be in default of payment
with respect to the billing period indicated on such Statement; provided that,
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including any past
due amounts) will not constitute a waiver of the Administrative Agent’s or the
Lenders’ right to receive payment in full at another time.

 

Section 2.19      Mitigation Obligations; Replacement of Lenders.

 

(a)       If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender will use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches, or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (a)(ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

 73 

 

 

(b)       If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17), and obligations under this
Agreement and other Loan Documents to an assignee that will assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers will have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 9.04, the Issuing Bank and the Swingline
Lender), which consent will not unreasonably be withheld, (b)(ii) such Lender
will have received payment of an amount equal to the outstanding principal of
its Loans, funded participations in LC Disbursements, and Swingline Loans,
accrued interest thereon, accrued fees, and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal,
accrued interest, and fees) or the Borrowers (in the case of all other amounts),
and (b)(iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender will not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

Section 2.20      Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions will apply for so long as such Lender is a Defaulting
Lender:

 

(a)       fees will cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)       such Defaulting Lender will not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender will not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver, or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
Section 2.20(b) will not apply to the vote of a Defaulting Lender in the case of
an amendment, waiver, or other modification requiring the consent of such Lender
or each Lender directly affected thereby;

 

(c)       if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)       all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender will be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (y) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative has otherwise
notified the Administrative Agent at such time, the Borrowers will be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (z) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure and to exceed its
Revolving Commitment;

 

 74 

 



 

(ii)       if the reallocation described in clause (i) preceding cannot, or can
only partially, be effected, the Borrowers will within one Business Day
following notice by the Administrative Agent (y) first, prepay such Swingline
Exposure and (z) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
preceding) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)       if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) preceding, the Borrowers will not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) preceding, then the fees payable to the Lenders pursuant
to Sections 2.12(a) and Section 2.12(b) will be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)       if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
clause (ii) preceding, then, without prejudice to any rights or remedies of the
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure will
be payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)       so long as such Lender is a Defaulting Lender, the Swingline Lender
will not be required to fund any Swingline Loan and the Issuing Bank will not be
required to issue, amend, renew, extend, or increase any Letter of Credit,
unless it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and the Swingline Exposure related to any
such newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit will be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender will not
participate therein).

 

 75 

 

 

If (y) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender occurs following the date hereof and for so long as such event continues
or (z) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
will not be required to fund any Swingline Loan and the Issuing Bank will not be
required to issue, amend, or increase any Letter of Credit, unless the Swingline
Lender or the Issuing Bank, as the case may be, has entered into arrangements
with the Borrowers or such Lender, satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender, and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders will be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender will purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent determines may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

Section 2.21      Returned Payments. If after receipt of any payment that is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied will be revived and continued and this
Agreement will continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 will be and remain effective notwithstanding any contrary action
that may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 will survive the termination of this Agreement.

 

Section 2.22      Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party will deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof will deliver to the Administrative Agent, following the end of each
calendar month, a summary of the amounts due or to become due in respect of such
Banking Services Obligations and Swap Agreement Obligations. The most recent
information provided to the Administrative Agent will be used in determining the
amounts to be applied in respect of such Banking Services Obligations and/or
Swap Agreement Obligations pursuant to Section 2.18(b).

 

 76 

 



 

Article 3

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01      Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

 

Section 3.02      Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid, and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03      Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not in any
material respect violate any Requirement of Law applicable to any Loan Party or
any Subsidiary, (c) will not violate or result in a default under any indenture,
agreement, or other instrument binding upon any Loan Party or any Subsidiary or
the assets of any Loan Party or any Subsidiary, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any
Subsidiary, except such as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any Subsidiary, except Liens created pursuant to the Loan Documents.

 

Section 3.04      Financial Condition; No Material Adverse Change.

 

(a)       FHC has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity, and cash flows as of and
for the Fiscal Year ended February 32, 2018 2019, reported on by Ernst & Young
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of FHC and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes in the case of the statements referred to
in clause (ii) above.

 

 77 

 



 

(b)       No event, change, or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since February 32,
2018 2019.

 

Section 3.05      Properties.

 

(a)       As of the date of this AgreementFirst Amendment Effective Date,
Schedule 3.05 sets forth the address of each parcel of real property that is
owned or leased by any Loan Party. Each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no material default by any party to any such lease or sublease exists except
such as could not reasonably be expected to result in a Material Adverse Effect.
Each of the Loan Parties and each of its Subsidiaries has good and indefeasible
title to, or valid leasehold interests in, all of its real and personal
property, free of all Liens other than those permitted by Section 6.02.

 

(b)       Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, and patents necessary to its business as
currently conducted, a correct and complete list of which, as of the date of
this AgreementFirst Amendment Effective Date, is set forth on Schedule 3.05, and
the use thereof by each Loan Party and each Subsidiary does not, other than such
as could not reasonably be expected to result in a Material Adverse Effect,
infringe in any material respect upon the rights of any other Person, and each
Loan Party’s and each Subsidiary’s rights thereto are not subject to any
licensing agreement or similar arrangement.

 

Section 3.06      Litigation and Environmental Matters.

 

(a)       There are no actions, suits, or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)       Except for the Disclosed Matters (i) no Loan Party or any Subsidiary
has received notice of any claim with respect to any Environmental Liability and
(ii) and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain, or comply with any permit, license, or
other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect
to any Environmental Liability, or (D) knows of any basis for any Environmental
Liability.

 

(c)       Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

 78 

 



 

Section 3.07      Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements, and other instruments binding
upon it or its property. No Default has occurred and is continuing.

 

Section 3.08      Investment Company Status. No Loan Party nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.09      Taxes.

 

(a)       Each Loan Party and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not be
expected to result in a Material Adverse Effect. No tax liens have been filed
and no claims are being asserted with respect to any such taxes.

 

(b)       Neither this Agreement nor any other agreement, certificate, document,
or instrument executed or delivered in connection therewith by any Loan Party or
any other Person (other than the Lender), were executed or delivered in the
state of Florida, neither any Borrower nor any other Loan Party is a Florida
organization or has its executive offices or headquarters in Florida, no officer
or employee of any Loan Party has engaged in any execution, delivery,
negotiations, or other related activities with respect to this Agreement while
in the state of Florida, and there are no stamp, documentary, mortgage, or
intangibles taxes due in the state of Florida as a result of any Loan Party
entering into this Agreement.

 

Section 3.10      ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87 or subsequent recodification thereof, as applicable) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 3.11      Disclosure. None of the reports, financial statements,
certificates, or other information furnished by or on behalf of any Loan Party
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole together with
FHC’s public filings, contains any material misstatement of fact or omits, as of
the date furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading in any material respect at such time; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

 

 79 

 



 

Section 3.12      Material Agreements. No Loan Party is in default in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in (a) any material agreement to which it is a party,
except where such default, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Indebtedness that would constitute an Event
of Default under clause (f) of Article 7 if such default became an event of
default under the applicable agreement or instrument.

 

Section 3.13      Solvency.

 

(a)       Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, taken as a whole, (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

(b)       No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

Section 3.14      Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the First Amendment Effective Date. As of the First Amendment Effective
Date, all premiums in respect of such insurance have been paid. Each Borrower
maintains, and has caused each Subsidiary to maintain, with financially sound
and reputable insurance companies, insurance on all their real and personal
property in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as are adequate and
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

 80 

 

 

Section 3.15      Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to FHC of each and
all of FHC’s Subsidiaries, (b) a true and complete listing (other than with
respect to FHC) of each class of each Loan Party’s authorized Equity Interests,
all of which issued Equity Interests are validly issued, outstanding, fully
paid, and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of FHC and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants, or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party.

 

Section 3.16      Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except to the extent provided in this Agreement and the other
Loan Documents.

 

Section 3.17      Employment Matters. The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in material
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters. All material, in the
aggregate and individually, payments due from any Loan Party or any Subsidiary,
or for which any claim may be made against any Loan Party or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.

 

Section 3.18      Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U, and X.

 

Section 3.19      Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

 

Section 3.20      No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

 

Section 3.21      Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees, and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries, and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers, or employees or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.

 

 81 

 

 

Section 3.22      Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

 

Section 3.23      EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 3.24      Plan Assets; Prohibited Transactions. No Loan Party or any of
its Subsidiaries is an entity deemed to hold “plan assets” (within the meaning
of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.





 

Article 4

 

Conditions

 

Section 4.01      Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder will not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)       Credit Agreement and Other Loan Documents. The Administrative Agent
(or its counsel) has received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (that may include facsimile or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (that may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
and (iii) such other certificates, documents, instruments, and agreements as the
Administrative Agent has reasonably requested in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank,
and the Lenders in form and substance satisfactory to the Administrative Agent
and its counsel.

 

 82 

 



 

(b)       Financial Statements and Projections. The Lenders have received
audited consolidated financial statements of FHC for the Fiscal Years ended
January 30, 2017 and February 3, 2018 and (ii) satisfactory projections through
FHC’s Fiscal Year ending in January 2022.

 

(c)       Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent has received (i) a certificate
of each Loan Party, dated the Effective Date and executed by an authorized
officer of such Loan Party, that (A) certifies the resolutions of its Board of
Directors, members, or other body authorizing the execution, delivery, and
performance of the Loan Documents to which it is a party, (B) identifies by name
and title and bears the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of each
Borrower, its Financial Officers, and (C) contains appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management, or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

 

(d)       No Default Certificate. The Administrative Agent has received a
certificate, signed by a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.

 

(e)       Fees. The Lenders and the Administrative Agent have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel), on or before the Effective Date. All such amounts
will be paid by the Borrowers directly or with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.

 

(f)       Lien Searches. The Administrative Agent has received the results of a
recent lien search in the jurisdiction of organization of each Loan Party, and
such search reveals no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

(g)       Pay-Off Letter. The Administrative Agent has received satisfactory
pay-off letters for all existing Indebtedness required to be repaid from the
proceeds of the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness have been cash collateralized or supported by a Letter
of Credit.

 

 83 

 



 

(h)       Funding Account. The Administrative Agent has received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

(i)       Reserved.

 

(j)       Collateral Access and Control Agreements. The Administrative Agent has
received (i) each Collateral Access Agreement required to be provided on the
Effective Date pursuant to Section 4.13 of the Security Agreement and (ii) each
Deposit Account Control Agreement (as defined in the Security Agreement)
required to be provided on the Effective Date pursuant to Section 4.14 of the
Security Agreement.

 

(k)       Solvency. The Administrative Agent has received a solvency certificate
signed by a Financial Officer dated the Effective Date.

 

(l)       Borrowing Base Certificate. The Administrative Agent has received a
Borrowing Base Certificate that calculates the Borrowing Base as of April 7,
2018.

 

(m)       Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date, the issuance of any Letters of Credit on the Effective
Date, and the payment of all fees and expenses due hereunder, and with all of
the Loan Parties’ indebtedness, liabilities, and obligations current, the
Availability is not less than $20,000,000.

 

(n)       Pledged Equity Interests; Stock Powers; Pledged Notes. The
Administrative Agent has received (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(o)       Filings, Registrations, and Recordings. Each document (including any
UCC financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered, or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders, and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
must be in proper form for filing, registration, or recordation; provided that
until any such UCC financing statement required to be filed to perfect the
Administrative Agent’s Liens in the Collateral have been filed, the Borrowers
will not be permitted to request, and the Lenders will not be required to make,
any Revolving Loans under this Agreement.

 

 84 

 

 

(p)       Insurance. The Administrative Agent has received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement; provided that endorsements to
the applicable insurance policies required under Section 4.12 of the Security
Agreement may be provided within 60 days of the Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion).

 

(q)       Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent has received a properly
completed letter of credit application (whether standalone or pursuant to a
master agreement, as applicable).

 

(r)       Tax Withholding. The Administrative Agent has received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

(s)       Reserved.

 

(t)       Field Examination. The Administrative Agent or its designee has
conducted a field examination of the Borrowers’ Credit Card Accounts, Inventory,
and related working capital matters and of the Borrowers’ related data
processing and other systems, the results of which are satisfactory to the
Administrative Agent in its sole discretion.

 

(u)       Reserved.

 

(v)       Appraisal. The Administrative Agent has received an appraisal of the
Borrowers’ Inventory from one or more firms satisfactory to the Administrative
Agent, which appraisal is satisfactory to the Administrative Agent in its sole
discretion.

 

(w)       USA PATRIOT Act, Etc. The Administrative Agent and the Lenders have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

 

(x)       Other Documents. The Administrative Agent has received such other
documents as the Administrative Agent, the Issuing Bank, any Lender, or their
respective counsel may have reasonably requested.

 

The Administrative Agent will notify the Borrowers, the Lenders, and the Issuing
Bank of the Effective Date, and such notice will be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder will not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on May 29,
2018.

 

Section 4.02      Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew, or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

 85 

 



 

(a)       The representations and warranties of the Loan Parties set forth in
the Loan Documents must be true and correct in all material respects with the
same effect as though made on and as of the date of such Borrowing or the date
of issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
that by its terms is made as of a specified date will be required to be true and
correct in all material respects only as of such specified date, and that any
representation or warranty that is subject to any materiality qualifier will be
required to be true and correct in all respects).

 

(b)       At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, (i) no Default may have occurred and be continuing and (ii) no
Protective Advance may be outstanding.

 

(c)       After giving effect to any Borrowing or the issuance, amendment,
renewal, or extension of any Letter of Credit, each of Availability and Combined
Borrowing Base Availability is not less than zero ($0.00).

 

Each Borrowing and each issuance, amendment, renewal, or extension of a Letter
of Credit will be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
Section 4.02(a) or Section 4.02(b), unless otherwise directed by the Required
Lenders, the Administrative Agent may, but will have no obligation to, continue
to make Loans and an Issuing Bank may, but will have no obligation to, issue,
amend, renew, or extend, or cause to be issued, amended, renewed, or extended,
any Letter of Credit for the ratable account and risk of the Lenders from time
to time if the Administrative Agent believes that making such Loans or issuing,
amending, renewing, or extending, or causing the issuance, amendment, renewal,
or extension of, any such Letter of Credit is in the best interests of the
Lenders.

 

Article 5

 

Affirmative Covenants

 

Until all of the Secured Obligations have been Paid in Full each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 5.01      Financial Statements; Borrowing Base and Other Information.
The Borrowers will furnish to the Administrative Agent and each Lender:

 

(a)       within 90 days after the end of each Fiscal Year of FHC, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of FHC and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP (provided that to the extent any
such information is included in Form 10-K for FHC and its consolidated
subsidiaries, delivery of such Form 10-K will satisfy the delivery requirement
specified in this clause (a) with respect to such information);

 

 86 

 



 

(b)       within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of FHC, its consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of FHC and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (provided that to the extent any such information is included in Form
10-Q for FHC and its consolidated subsidiaries, delivery of such Form 10-Q will
satisfy the delivery requirement specified in this clause (b) with respect to
such information);

 

(c)       during any Financial Statement Reporting Frequency Change Period,
within 20 30 days after the end of each fiscal month of FHC, its consolidated
and consolidating balance sheet and related statements of operations,
stockholders’ equity, and cash flows as of the end of and for such fiscal month
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of FHC and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(d)       concurrently with any delivery of financial statements under
Section 5.01(a), Section 5.01(b), or Section 5.01(c), a certificate of a
Financial Officer of the Borrower Representative in substantially the form of
Exhibit D (i) certifying, in the case of the financial statements delivered
under Section 5.01(b) or Section 5.01(c), as presenting fairly in all material
respects the financial condition and results of operations of FHC and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) if applicable, setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio, (iv) demonstrating
compliance with limitations on Capital Expenditures set forth in Section 6.13,
(ivv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, and
(v(vi) specifying and quantifying any fees, expenses, charges, and reserves
under clause (vi) of the definition of EBITDAR to be included for the period of
the financial statements delivered concurrently with such certificate;

 

 87 

 

 

(e)       concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines or the customary practices of such accounting firm consistently
applied);

 

(f)       as soon as available but in any event no earlier than the end of, and
no later than 60 days following the end of, each Fiscal Year of FHC, a copy of
the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement, and cash flow statement) of FHC for each Fiscal
Quarter of the upcoming Fiscal Year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;

 

(g)       at each of the times specified in the following table, and at such
other times as may be necessary to re-determine Availability and Combined
Borrowing Base Availability, as of the applicable period then ended, a Borrowing
Base Certificate (setting forth the Borrowing Base, the FILO Borrowing Base,
Availability and Combined Borrowing Base Availability) and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request:

 

Trigger Date/Event   Reporting Requirement   Reset Date the existence of any
Event of Default   promptly upon the request of the Administrative Agent and
continuing thereafter as requested   60 90 days after such Event of Default is
waived and no additional Event of Default has occurred no Credit Exposure is
outstanding and the Borrower Representative or any Borrower requests any
Revolving Loan or issuance of any Letter of Credit   concurrently with such
request for such Revolving Loan or issuance of such Letter of Credit   not
applicable

 

 88 

 



 

Trigger Date/Event   Reporting Requirement   Reset Date any Credit Exposure is
outstanding and Availability Liquidity is less than $6,000,00015,000,000   on or
before the third Business Day of each calendar week, as of the period then ended
  Availability Three fiscal months during which (i) Liquidity on each day during
such period is greater than or equal to $6,000,000 for a period of 60
consecutive days15,000,000 and (ii) sales revenues for such period are greater
than or equal to 85% of the amount set forth in the Sales Plan for such period
any Credit Exposure is outstanding and Availability Liquidity is greater than or
equal to $6,000,00015,000,000 but less than $50,000,000   within 20 days Within
10 Business Days of the end of each fiscal month, as of the period then ended  
no Credit Exposure outstanding for a period of 60 consecutive daysnot applicable
At all other timesLiquidity is greater than or equal to $50,000,000   within 25
days Within 15 Business Day of the end of each Fiscal Quarterfiscal month, as of
the period then ended   The occurrence of any other Trigger Date/Eventnot
applicable

 

(h)       concurrently with delivery of any Borrowing Base Certificate pursuant
to clause (g) preceding and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all delivered electronically
in a text formatted file acceptable to the Administrative Agent;

 

(i)       a detailed aging of the Borrowers’ Credit Card Accounts (including a
listing, as of the end of the applicable period, by credit card issuer and/or
credit card processor, of all outstanding Credit Card Accounts and all payments
and collections thereon, and a reconciliation of sales and collections with
respect thereto), prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name and balance
due for each Account Debtor (such Account Debtors being the applicable credit
card issuer or credit card processor) of any Credit Card Account, and, if
requested by the Administrative Agent, the address for each such Account Debtor;

 

 89 

 

 

(ii)       a schedule detailing the Borrowers’ Inventory, in form satisfactory
to the Administrative Agent, (A) by location (showing Inventory in transit (if
any, but excluding any Inventory in transit between locations of a Borrower) and
any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by product type, and by volume on hand,
which Inventory will be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (B) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Borrowers, and complaints
and claims made against the Borrowers);

 

(iii)       a worksheet of calculations prepared by the Borrowers to determine
Eligible Credit Card Accounts and Eligible Inventory, such worksheets detailing
the Credit Card Accounts and Inventory excluded from Eligible Credit Card
Accounts and Eligible Inventory and the reason for such exclusion;

 

(iv)       a reconciliation of the Borrowers’ Credit Card Accounts and Inventory
between (A) the amounts shown in the Borrowers’ general ledger and financial
statements and the reports delivered pursuant to clause (i) and clause (ii) of
this Section 5.01(h) and (B) the amounts and dates shown in the reports
delivered pursuant to clause (i) and clause (ii) of this Section 5.01(h) and the
Borrowing Base Certificate delivered pursuant to Section 5.01(g) as of such
date; and

 

(v)       a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;

 

(i)       as soon as available but in any event within 20 30 days of the end of
each fiscal month or Fiscal Quarter, as applicable, that the Borrowers are
required to deliver Borrowing Base certificates Certificates pursuant to
clause (g) preceding and at such other times as may be requested by the
Administrative Agent, as of the fiscal month or Fiscal Quarter then ended, a
schedule and aging of the Borrowers’ accounts payable, delivered electronically
in a text formatted file acceptable to the Administrative Agent;

 

(j)       [reserved]

 

(j)       (i) at any time when Liquidity is less than $50,000,000, on or before
the third Business Day of each calendar week, as of the last Business Day of the
week then ended, a report showing Qualified Cash and Liquidity in form and
substance acceptable to Administrative Agent and (ii) at any time when Liquidity
is greater than or equal to $50,000,000, on or before the third Business Day of
each calendar month, as of the last Business Day of the calendar month then
ended, a report showing Qualified Cash and Liquidity in form and substance
acceptable to Administrative Agent;

 

 90 

 



 

(k)         promptly upon the Administrative Agent’s reasonable request:

 

(i)       copies of invoices or other similar statements issued by the Borrowers
to any credit card issuer or credit card processor in connection with any Credit
Card Accounts, credit memos, and other information related thereto;

 

(ii)       copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or equipment purchased by any Loan
Party; and

 

(iii)       a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

 

(l)       promptly upon the reasonable request from of the Administrative Agent,
as frequently as may be reasonably requested, but in any event not more often
than delivery of any Borrowing Base Certificate, as of the period then ended,
the Borrowers’ sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal;

 

(m)       promptly upon request from of the Administrative Agent, copies of all
tax returns filed by any Loan Party with the U.S. Internal Revenue Service;

 

(n)       concurrently with delivery of the financial statements required to be
delivered in accordance with Section 5.01(a) and, if otherwise requested by the
Administrative Agent, within ten Business Days of the first day of October of
any calendar year, a certificate of good standing or the substantive equivalent
available in the jurisdiction of incorporation, formation, or organization for
each Loan Party from the appropriate governmental officer in such jurisdiction;

 

(o)       concurrently with delivery of any financial statements required to be
delivered pursuant to clause (a), clause (b), or clause (c) preceding, a
detailed listing of all advances of proceeds of Loans requested by the Borrower
Representative for each Borrower during the immediately preceding calendar month
and a detailed listing of all intercompany loans made by the Borrowers during
such calendar month;and

 

(p)       promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be; provided that if any such report, proxy
statement, or other material is posted to FHC’s website, such delivery will be
deemed satisfied upon notice from the Borrower Representative to the
Administrative Agent of such posting.;

 

(q)       promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

 91 

 



 

(r)       promptly following any written request therefor, any information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with the Beneficial Ownership Regulation, including
without limitation, any Beneficial Ownership Certification; and

 

(s)       promptly upon receipt, copies of any written notices and amendments in
connection with the FILO Documents.

 

Section 5.02      Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

 

(a)       the occurrence of any Event of Default;

 

(b)       receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (i) seeks damages in excess of $5,000,000(x) $2,500,000
or (y) $650,000 in the case of any investigation, litigation or proceeding that
could reasonably be expected to result in a Lien, impairment or restriction on
the Collateral, (ii) seeks injunctive relief, (iii) is asserted or instituted
against any Plan, its fiduciaries or its assets, (iv) alleges criminal
misconduct by any Loan Party or any Subsidiary, (v) alleges the violation of, or
seeks to impose remedies under, any Environmental Law or related Requirement of
Law, or seeks to impose Environmental Liability, (vi) asserts liability on the
part of any Loan Party or any Subsidiary in excess of $5,000,000 2,500,000 in
respect of any tax, fee, assessment, or other governmental charge, or
(vii) involves any product recall, or (viii) if adversely determined could
reasonably be expected to result in a Material Adverse Effect;

 

(c)       any Lien (other than Liens permitted under Section 6.02) or claim made
or asserted against any of the Collateral;

 

(d)       any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 500,000 or more, whether or not covered by insurance;

 

(e)       within ten Business Days of receipt thereof, any and all default
notices received by a Loan Party that (i) provide notice of any failure to make
a payment of any amount due under a lease agreement for any real property or
that constitute a threat of eviction or termination of the applicable lease
agreement and (ii)(A) any such notice is applicable to a single leased location
or public warehouse where Collateral with a book value of $200,000 100,000 or
greater is located or (B) all such notices are applicable to leased locations or
public warehouses where Collateral with an aggregate book value of $1,000,000
500,000 or greater is located;

 

 92 

 



 

(f)       [reserved]

 

(g)       within five Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment thereto, together with copies of
all agreements evidencing such Swap Agreement or amendment;

 

(f)       any default or event of default under any Material Indebtedness;

 

(g)       if at any time (i) rent owing to fifty (50) or more landlords of the
Borrowers’ store locations shall be in excess of thirty (30) days in arrears or
(ii) ten percent (10%) or greater of Borrower’s trade payables shall be in
excess of sixty (60) days past due;

 

(h)       promptly upon an executive officer of the Borrower Representative or
FHC becoming aware of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties and their Subsidiaries in an aggregate
amount exceeding $250,000; and

 

(i)       any judgement is rendered against a Loan Party; and

 

(j)       (i)any other development that results, or could reasonably be expected
to result, in a Material Adverse Effect.

 

Each notice delivered under this Section must be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03      Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
(i) preserve, renew, and keep in full force and effect its legal existence and
the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses, and permits in each case
material to the conduct of its business, and (ii) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except with respect to (A) any single location where less than
$250,000 100,000 of Inventory is located and (B) two or more locations where
less than $1,000,000 500,000 of Inventory in the aggregate is located, provided
that, the foregoing clause (a) will not prohibit any merger, consolidation,
liquidation, or dissolution permitted under Section 6.03 or Section 6.05 and
(b) carry on and conduct its business in substantially the same manner (as
limited by Section 6.05(a) with respect to store liquidations) and in
substantially the same fields of enterprise as it is presently conducted and
other fields of enterprise reasonably related thereto.

 

 93 

 



 

Section 5.04      Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations before the same become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment with respect thereto pending such
contest (i) would not result in aggregate liabilities in excess of $2,500,000
(x) $500,000 during a Dominion Period or (y) $2,500,000 at all other times, in
each case, other than liabilities owing to any trade creditor or landlord,
unless such trade creditor or landlord commences an enforcement action
(including, without limitation any lock out or other self-help remedies
commenced by a Loan Party’s landlord) against a Loan Party in respect of such
liabilities, and none of the Collateral would become subject to forfeiture or
loss as a result of the contest or (ii) could not reasonably be expected to
result in a Material Adverse Effect; provided that, each Loan Party will, and
will cause each Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

 

Section 5.05      Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

Section 5.06      Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (y) keep proper books of record and account
in which full, true, and correct entries are made of all dealings and
transactions in relation to its business and activities and (z) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender, or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during business hours, to visit and
inspect its properties, to conduct at such Loan Party’s premises, and at the
times specified below, field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances, and condition with its
officers and independent accountants, all at such reasonable times and as often
(except with respect to field examinations as otherwise specified in this
Section) as reasonably requested. Each Loan Party acknowledges that the
Administrative Agent, after exercising its rights of inspection and examination,
may prepare and distribute to the Lenders certain Reports pertaining to such
Loan Party’s assets for internal use by the Administrative Agent and the Lenders
(and may also distribute Reports to the FILO Agent and the FILO Lenders).
Notwithstanding any of the foregoing, the Administrative Agent may, in its
Permitted Discretion, will perform field examinations pursuant to this Section
as follows:

 

(a)       if any Event of Default is in existence, the Administrative Agent may
conduct, at the Borrowers’ expense, any field examinations requested by the
Administrative Agent at such time; and

 

(b)       if:

 

(b)       if Revolving Exposure outstanding at any time during the applicable
calendar year is greater than or equal to $5,000,000 and

 

 94 

 



 

(i)       Combined Borrowing Base Availability at all times during such any
calendar year is greater than or equal to $12,000,000, the Administrative Agent
may conduct one field examination during such calendar year at the Borrowers’
expense, and;

 

(ii)       Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may conduct the field examination
described in clause (i) preceding and one additional field examination during
such calendar year at the Borrowers’ expense; and

 

(c)       if Revolving Exposure outstanding during the applicable calendar year
is at all times less than $5,000,000 and

 

(i)       Availability at all times during such calendar year is greater than
$12,000,000, the Administrative Agent may conduct one field examination during
such calendar year at the Lenders’ expense, and

 

(ii)       Combined Borrowing Base Availability at any time during such any
calendar year is less than $12,000,000, the Administrative Agent may conduct the
field examination described in clause (i) preceding and one additional field
examination during such calendar year at the LendersBorrowers’ expense.; and

 

(iii)       notwithstanding the foregoing in clauses (i) and (ii), the
Administrative Agent may have one additional field examination conducted during
any calendar year as it in its discretion deems necessary or appropriate at its
own expense.

 

Section 5.07 Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including Environmental
Laws) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and
(ii) perform in all material respects its obligations under material agreements
to which it is a party. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees, and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08      Use of Proceeds.

 

(a)       The proceeds of the Loans and the Letters of Credit will be used only
(i) for working capital and general corporate purposes in the ordinary course of
business of the Borrowers, (ii) to pay fees and expenses incurred by the Loan
Parties in connection with entering into the Transactions, and (iii) for any
other purpose not restricted or prohibited by this Agreement or applicable law.
No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U, and X or to make
any Acquisition.

 

 95 

 



 

(b)       No Borrower will request any Borrowing or Letter of Credit, and no
Borrower will use, and each Borrower will provide that its Subsidiaries and its
and their respective directors, officers, employees, and agents will not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing, or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses, or
transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Unionexcept to the extent
permitted for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.09      Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information will be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 5.10      Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including:
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.11      Casualty and Condemnation. The Borrowers will (a) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards, or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

Section 5.12      Appraisals. Each Borrower will provide the Administrative
Agent with appraisals or updates thereof of such Borrower’s Inventory, from an
appraiser selected and engaged by the Administrative Agent and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include information customary for appraisals of this type and as required by any
applicable Requirement of Law. Notwithstanding any of the foregoing, the
Administrative Agent may, in its Permitted Discretion, will require an appraisal
pursuant to this Section as follows:

 

 96 

 

 

(a)       if any Event of Default is in existence, the Administrative Agent may
require, at the Borrowers’ expense, any Inventory appraisals requested by the
Administrative Agent at such time; and

 

(c)       if:

 

(b)       if Revolving Exposure outstanding at any time during the applicable
calendar year is greater than or equal to $5,000,000 and

 

(i)       Combined Borrowing Base Availability at all times during such any
calendar year is greater than or equal to $12,000,000, the Administrative Agent
may require one Inventory appraisal during such calendar year at the Borrowers’
expense, and;

 

(ii)       Combined Borrowing Base Availability at any time during such any
calendar year is less than $12,000,000, the Administrative Agent may require the
Inventory appraisal described in clause (i) preceding and one additional
Inventory appraisal during such calendar year at the Borrowers’ expense; and

 

(c)       if Revolving Exposure outstanding during the applicable calendar year
is at all times less than $5,000,000 and

 

(i)       Availability at all times during such calendar year is greater than
$12,000,000, the Administrative Agent may require one Inventory appraisal during
such calendar year at the Lenders’ expense, and

 

(ii)       Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may require the Inventory appraisal
described in clause (i) preceding and one Inventory appraisal during such
calendar year at the Lenders’ expense.

 

(iii)       notwithstanding the foregoing in clauses (i) and (ii), the
Administrative Agent may have one additional Inventory appraisal conducted
during any calendar year as it in its discretion deems necessary or appropriate
at its own expense.

 

Section 5.13      Depository Banks. Each Loan Party will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business, other than (a) any
bank accounts maintained at a depositary institution other than a Lender that
are subject to a sweep into the Collection Account (as defined in the Security
Agreement) for any amounts in excess of the amount specified in Section 4.14 of
the Security Agreement and (b) the Excluded Deposit Accounts (as defined in the
Security Agreement).

 

 97 

 

 

Section 5.14      Additional Collateral; Further Assurances.

 

(a)       Subject to applicable Requirements of Law, each Loan Party will cause
each Domestic Subsidiary that is a Wholly-Owned Subsidiary, but excluding any
Excluded Subsidiary and any Immaterial Subsidiary, formed or acquired after the
date of this Agreement to become a Loan Party by executing a Joinder Agreement.
In connection therewith, the Administrative Agent shall have received all
documentation and other information regarding such newly formed or acquired
Subsidiaries as may be required to comply with the applicable “know your
customer” rules and regulations, including the USA Patriot Act. Upon execution
and delivery thereof, each such Person (i) will automatically become a Loan
Guarantor hereunder and thereupon will have all of the rights, benefits, duties,
and obligations in such capacity under the Loan Documents and (ii) will grant
Liens to the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, in any property of such Loan Party that
constitutes Collateral.

 

(b)       Each Loan Party will cause (i) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries, excluding any Excluded
Subsidiary, and (ii) 65.0% (or such greater percentage that, due to a change in
applicable law after the Effective Date, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s U.S. parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by such Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent may reasonably request.

 

(c)       Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements, and instruments, and
will take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), that may be required by any Requirement of Law or
that the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties.

 

 98 

 

 

(d)       If any material assets are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as are necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.14(c), all at the expense of the Loan Parties.

 

Article 6

Negative Covenants

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 6.01      Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume, or suffer to exist any Indebtedness,
except:

 

(a)       the Secured Obligations;

 

(b)       Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals, refinancings, and replacements of any
such Indebtedness in accordance with clause (f) following;

 

(c)       Indebtedness of any Borrower to any Subsidiary and of any Subsidiary
to any Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party will
be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party will be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(d)       Guarantees by any Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party will be subject to Section 6.04, and
(iii) Guarantees permitted under this clause (d) will be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

 

(e)       Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction, or improvement of any fixed or capital assets
(whether or not constituting Purchase Money Indebtedness), including Capital
Lease Obligations (but excluding any Capital Lease Obligations that originally
were classified as obligations outstanding under an operating lease and that
were subsequently reclassified as Capital Lease Obligations because of a change
in GAAP), and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals, and replacements of any such Indebtedness in
accordance with clause (f) following; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) following, does not
exceed (x) $15,000,000 5,000,000 with respect to Capital Lease Obligations at
any time outstanding and (y) $1,000,000 with respect to Purchase Money
Indebtedness at any time outstanding;

 

 99 

 

 

(f)       Indebtedness that represents extensions, renewals, refinancings, or
replacements (such Indebtedness being so extended, renewed, refinanced, or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clause (b) and clause (e) preceding and clause (i),
clause (j), and clause (m) following (such Indebtedness being referred to herein
as the “Original Indebtedness”); provided that (i) such Refinance Indebtedness
does not increase the principal amount or interest rate of the Original
Indebtedness (except in an amount equal to any prepayment premiums, fees,
expenses, or similar amounts payable in respect thereof), (ii) any Liens
securing such Refinance Indebtedness are not extended to any additional property
of any Loan Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that
is not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, (v) the terms of
such Refinance Indebtedness (other than as to interest rate and fees) are not
materially less favorable to the obligor thereunder than the original terms of
such Original Indebtedness, and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

 

(g)       Indebtedness owed to (including obligations in respect of letters of
credit, bank guarantees, and similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability, or other employee benefits
or property, casualty, or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(h)       Indebtedness of any Loan Party in respect of performance bonds,
completion bonds, bid bonds, appeal bonds, surety bonds, and similar
obligations, in each case provided in the ordinary course of business;

 

(i)       Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and , (ii) the aggregate principal amount
of Indebtedness permitted by this clause (i), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) preceding, does not
exceed $5,000,000 at any time outstanding; and (iii) for the avoidance of doubt,
any Liens securing such Indebtedness shall at all times subject to the
limitations of Section 6.02(k);

 

 100 

 

 

(j)       [Reserved];

 

(j)       Indebtedness under Swap Contracts permitted under Section 6.07;

 

(k)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

 

(l)       Indebtedness arising from agreements of a Loan Party or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price, or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets, or a Subsidiary otherwise permitted under
this Agreement, other than guaranty obligations with respect to Indebtedness
incurred by any Person acquiring all or any portion of such business, assets, or
a Subsidiary for the purpose of financing such acquisition;

 

(m)       unsecured Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business and not constituting an obligation
for money borrowed;and

 

(n)       subject to terms and conditions acceptable to Administrative Agent,
other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000.; and

 

(o)       Indebtedness of the Borrowers and Guarantors evidenced by or arising
under the FILO Documents (as in effect on the date hereof or as permitted to be
amended, modified, supplemented, extended, renewed, refinanced, restated or
replaced pursuant to the Intercreditor Agreement).

 

Section 6.02      Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume, or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Credit Card Accounts) or rights in respect of any thereof, except:

 

(a)       Liens created pursuant to any Loan Document;

 

(b)       Permitted Encumbrances;

 

(c)       any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien does not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien secures only
those obligations that it secures on the date hereof, and extensions, renewals,
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

 101 

 

 

(d)       Liens on fixed or capital assets acquired, constructed, or improved by
any Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by Section 6.01(e), (ii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing, or
improving such fixed or capital assets, and (iv) such Liens do not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

 

(e)       any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Loan Party, and (iii) such Lien secures only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals, and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(f)       Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

 

(g)       Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(h)       any Lien on any property or asset of a Loan Party or Subsidiary
securing Indebtedness or Refinance Indebtedness, provided, that such Lien
(i) does not apply to (A) any Accounts or Inventory of the Loan Party or
subsidiary or (B) any other property or assets of the Loan Party or Subsidiary
not securing such Indebtedness at the date of the acquisition of such property
or asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after acquired property, it being understood that such requirement will not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition, and (iii) in the case
of a Lien securing Refinance Indebtedness, if the Indebtedness being refinanced
is, prior to such refinancing, secured by any Collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Refinance
Indebtedness may be secured by such Collateral (including in respect of
Indebtedness of any Loan Party or Subsidiary) that is otherwise permitted under
this Agreement only, any Collateral owned by such Loan Party or Subsidiary
pursuant to after-acquired property clauses contained in the agreement governing
such Indebtedness being refinanced as in effect at the time of the incurrence of
such Indebtedness, to the extent any such Collateral secured such Indebtedness)
on terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced;

 

 102 

 



 

(i)       Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(j)       Liens existing on any property or asset (other than Accounts and
Inventory) arising under a transaction that constituted an operating lease under
GAAP but that was subsequently reclassified as a capital lease because of a
change in GAAP requiring such reclassification; and

 

(k)       Liens on any property of a Loan Party or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided that
(i) such Liens do not attach to Accounts or Inventory, (ii) all property subject
to any such Liens does not have an aggregate value of more than $1,000,000 at
any time, (iii) the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by any such Liens does not exceed
$1,000,000 at any time, and (iv) such Liens are subordinated to the Liens
securing the Secured Obligations on customary terms pursuant to an intercreditor
agreement satisfactory to the Administrative Agent in its Permitted Discretion.

 

Notwithstanding the foregoing, none of the Liens (other than junior Liens in
favor of the FILO Agent) permitted pursuant to this Section 6.02 may at any time
attach to any Loan Party’s (1) Credit Card Accounts, other than those permitted
under clause (a) of the definition of Permitted Encumbrances and clause (a)
preceding and (2) Inventory, other than those permitted under clause (a) and
clause (b) of the definition of Permitted Encumbrances and clause (a) preceding.

 

Section 6.03      Fundamental Changes.

 

(a)       No Loan Party will, nor will it permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default has
occurred and is continuing (i) any Subsidiary of any Borrower may merge into a
Borrower in a transaction in which such Borrower is the surviving entity,
(ii) any Loan Party (other than a Borrower) may merge into any other Loan Party
in a transaction in which the surviving entity is a Loan Party, and (iii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan Party
that owns (directly or indirectly) such Subsidiary determines in good faith that
such liquidation or dissolution is in the best interests of such Loan Party and
is not materially disadvantageous to the Lenders; provided that, any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger will not be permitted unless also permitted by Section 6.04.

 

(b)       No Loan Party will, nor will it permit any Subsidiary to, engage in
any business other than businesses of the type conducted by the Loan Parties on
the date hereof and businesses reasonably related thereto.

 

(c)       [reserved]

 

 103 

 



 

(c)       No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of the
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

 

(d)       No Loan Party will, nor will it permit any Subsidiary to, change its
Fiscal Year from the basis in effect on the Effective Date unless such change is
necessary to conform the fiscal year of a Subsidiary to the Fiscal Year of FHC.

 

(e)       No Loan Party will change the accounting basis upon which its
financial statements are prepared.

 

Section 6.04      Investments, Loans, Advances, Guarantees, and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold, or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a Wholly-Owned Subsidiary
prior to such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger, or otherwise), except:

 

(a)       Permitted Investments, subject, in the Administrative Agent’s
Permitted Discretion, to control agreements in favor of the Administrative Agent
for the benefit of the Secured Parties and the FILO Agent or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties and the FILO Agent;

 

(b)       investments in existence on the date hereof and described in
Schedule 6.04;

 

(c)       investments by FHC in the Borrowers and by the Borrowers and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(i) any such Equity Interests held by a Loan Party must be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.14) and (ii) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) do not exceed (x) $10,000,000
500,000 during a Dominion Period or (y) $2,000,000 at all other times, at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

 

 104 

 

 

(d)       loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party to a Subsidiary that is not a Loan
Party must be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (ii) to the proviso to Section 6.04(c) and outstanding
Guarantees permitted under the proviso to Section 6.04(e)) do not exceed (x)
$5,000,000 500,000 during a Dominion Period or (y) $2,000,000 at all other
times, at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

(e)       Guarantees constituting Indebtedness permitted by Section 6.01,
provided that, the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (ii) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (ii)
to the proviso to Section 6.04(d)) do not exceed (x) $5,000,000 500,000 during a
Dominion Period or (y) $2,000,000 at all other times, at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

 

(f)       loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs, and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

 

(g)       investments in the form of Swap Agreements permitted by Section 6.07;

 

(g)       [Reserved];

 

(h)       investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

 

(i)       investments received in connection with the disposition of assets
permitted by Section 6.05;

 

(j)       investments constituting deposits described in clause (c) and
clause (d) of the definition of the term “Permitted Encumbrances”; and

 

(k)       Permitted Acquisitions.

 

Section 6.05      Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease, or otherwise dispose of any asset (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise), including any Equity Interest owned by it, nor will any
Borrower permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than to another Borrower or another Subsidiary in compliance
with Section 6.04), except:

 

 105 

 

 

(a)       sales, transfers, and dispositions of (i) Inventory in the ordinary
course of business (for the avoidance of doubt, with respect to the conduct of
store closing, liquidation or similar sales at any of Borrowers’ retail store
locations or other liquidation of Inventory, only the liquidation of less than
(x) 40 store locations for Fiscal Year 2019 and (y) 25 store locations for each
of Fiscal Year 2020 and 2021, and only for so long as the Inventory is sold
and/or discounted in a manner that is consistent with normal course sales and
discounting practices of the Borrowers through the existing store base, and
consistent with past practices, in any period of 12 months shall be deemed
“ordinary course of business”) and (ii) used, obsolete, worn out, or surplus
equipment or property in the ordinary course of business;

 

(b)       sales, transfers, and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers, or dispositions involving a
Subsidiary that is not a Loan Party must be made in compliance with
Section 6.09;

 

(c)       sales, transfers, and dispositions of Accounts that are not Credit
Card Accounts in connection with the compromise, settlement, or collection
thereof;

 

(d)       sales, transfers, and dispositions of Permitted Investments and other
investments permitted by Section 6.04;

 

(e)       Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)       dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

(g)       sales, transfers, and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold, and other than Inventory and Credit Card Accounts) that are not permitted
by any other clause of this Section, provided that the aggregate fair market
value of all assets sold, transferred, or otherwise disposed of in reliance upon
this clause (g) do not exceed (x) $5,000,000 500,000 during a Dominion Period or
(y) $2,500,000 at all other times, during any Fiscal Year of FHC;

 

(h)       licenses of Intellectual Property in the ordinary course of business;

 

(i)       a true lease or sublease of real property that is no longer necessary
or desirable to the business of any Loan Party or any Subsidiary and that does
not interfere with the ordinary course of business of the Loan Parties and their
Subsidiaries;

 

(j)       (i) any sale or issuance by a Borrower of its own Equity Interests to
its parent, (ii) any sale or issuance by any Subsidiary of a Borrower of its own
Equity Interests to any Loan Party, provided that the proportion of such Equity
Interests and each class of such Equity Interests (both on an outstanding and
fully diluted basis) held by such Loan Party does not change as a result of such
sale or issuance, and (iii) to the extent necessary to satisfy any Requirement
of Law in the jurisdiction of incorporation of any Subsidiary, any sale or
issuance by such Subsidiary of its own Equity Interests constituting directors’
qualifying shares or nominal holdings;

 

 106 

 



 

(k)       the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivable financing transaction; and

 

(l)       dispositions of assets that constitute Restricted Payments that are
permitted pursuant to Section 6.08;

 

provided that, all sales, transfers, leases, and other dispositions permitted
hereby (other than those permitted by clause (b) and clause (f) preceding) must
be made for fair value and for at least 75.0% cash consideration.

 

Section 6.06      Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it sells or transfers any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

 

Section 6.07      Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries) and (b) Swap Agreements entered into in order to
effectively cap, collar, or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

 

Section 6.08      Restricted Payments; Certain Payments of Indebtedness.

 

(a)       No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each of the Loan Parties may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries of the
Borrower may declare and pay dividends ratably with respect to their Equity
Interests, (iii) so long as no Event of Default has occurred and is continuing
or would result immediately after giving effect to such Restricted Payment, FHC
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Loan Parties in
an amount not to exceed $2,500,000 during the term of this Agreement, plus the
amount of cash settlements in respect of stock-based awards granted to any
Person who replaces the interim chief executive officer of the Loan Parties, and
(iv) subject to the satisfaction of the Payment Conditions, FHC may make other
Restricted Payments.

 

 107 

 



 

(b)       No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities, or other property) of or in respect of principal
of or interest on any Indebtedness, or any payment or other distribution
(whether in cash, securities, or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation, or termination of any Indebtedness, except:

 

(i)       payment of Indebtedness created under the Loan Documents;

 

(ii)       payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of (A) the FILO Debt and (B) the Subordinated Indebtedness
prohibited by the subordination provisions thereof;

 

(iii)       refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iv)       payment of secured Indebtedness (other than the FILO Debt) that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05; and

 

(v)       (x) so long as no Event of Default under Section 7(a), (b)(i), (h) or
(i) has occurred and is continuing both before and after giving effect thereto,
payments of interest in respect of the FILO Debt and (y) payments in respect of
principal of the FILO Debt subject to the satisfaction of the FILO Payment
Conditions both before and after giving effect thereto; and

 

(vi)       (v)subject to the satisfaction of the Payment Conditions, payment of
other Indebtedness not otherwise permitted under this Section 6.08(b) (other
than payments in respect of the FILO Debt).

 

Section 6.09      Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease, or otherwise transfer any property or
assets to, or purchase, lease, or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)       transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that this clause (a)
will not limit the indemnification of directors of any Loan Party or any
Subsidiary in accordance with customary practice;

 

 108 

 



 

(b)       transactions between or among any Loan Parties not involving any other
Affiliate;

 

(c)       any investment permitted by Section 6.04(c) or Section 6.04(d) and
loans or advances to employees of any Loan Party or any of Subsidiary in
accordance with Section 6.04(f);

 

(d)       any Indebtedness permitted under Section 6.01(b) through
Section 6.01(d) and Section 6.01(l);

 

(e)       any Restricted Payment permitted by Section 6.08;

 

(f)       loans or advances to employees permitted under Section 6.04;

 

(g)       the payment of reasonable fees and indemnities to any direct or
indirect parent of a Loan Party and directors, officers, and employees of any
Loan Party or Subsidiary and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers, or
employees of the Loan Parties and their Subsidiaries in the ordinary course of
business;

 

(h)       any issuances of securities or other payments, awards, or grants in
cash, securities, or otherwise pursuant to, or the funding of, employment
agreements, stock options, and stock ownership plans approved by a Loan Party’s
board of directors;

 

(i)       (A) employment agreements entered into by a Loan Party or any
Subsidiary in the ordinary course of business, (b) a subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with employees, officers, or directors
permitted under Section 6.08, and (c) any reasonable employee compensation,
benefit plan, or arrangement, any reasonable health, disability, or similar
insurance plan that covers employees, and any reasonable employment contract and
transactions pursuant thereto; and

 

(j)       any purchase by FHC or another Loan Party that is the parent of, or
contributions to, the equity capital of a Borrower; provided that any Equity
Interests of a Borrower purchased by such Loan Party are pledged to the
Administrative Agent pursuant to the Security Agreement.

 

Section 6.10      Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur, or permit to exist
any agreement or other arrangement that prohibits, restricts, or imposes any
condition upon:

 

(a)       the ability of such Loan Party or any Subsidiary to create, incur, or
permit to exist any Lien upon any of its property or assets; or

 

(b)       the ability of any Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary;

 

 109 

 

 

provided that (i) the foregoing will not apply to (A) restrictions and
conditions imposed by any Requirement of Law or , by any Loan Document or by the
FILO Documents (as in effect as of the date hereof or as amended in accordance
with the Intercreditor Agreement), (B) restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but will apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (C) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that, such restrictions and conditions apply only to the Subsidiary that is to
be sold and such sale is permitted hereunder, (D) any agreement in effect at the
time any Subsidiary becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary,
(E) Permitted Payment Restrictions contained in any documents evidencing or
governing Indebtedness permitted hereunder of any Subsidiary of a Loan Party
that is not a Loan Party (provided that such restrictions are not applicable to
any Loan Party or the properties of any Loan Party), and (F) customary
restrictions or encumbrances under Indebtedness incurred pursuant to
Section 6.01(i) to the extent not more restrictive than the comparable
restrictions or encumbrances contained under this Agreement (ii) clause (a)
preceding will not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets (excluding
Accounts and Inventory) securing such Indebtedness, (B) customary provisions in
leases with respect to the leased property or restricting the assignment of such
lease, (C) customary provisions in licenses of intellectual property with
respect to such intellectual property, (D) customary provisions in any other
agreement entered into in the ordinary course of business that restricts the
assignment of such agreement, (E) customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale, (F) customary restrictions
and conditions contained in the document relating to any Lien, so long as
(y) such Lien is permitted under Section 6.02 and such restrictions or
conditions relate only to the specific asset subject to such Lien and (z) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.10.

 

Section 6.11      Amendment of Material Documents. No Loan Party will, nor will
it permit any Subsidiary to, amend, modify, or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness or , (b) its
charter, articles, or certificate of incorporation or organization, by-laws,
operating, management or partnership agreement, or other organizational or
governing documents, in each case to the extent any such amendment,
modification, or waiver would materially and adversely affect the interests of
any Secured Party under the Loan Documents or in the Collateral or (c) the FILO
Documents except as not prohibited by the Intercreditor Agreement.

 

Section 6.12      Reserved.

 

Section 6.13      Financial Covenants.

 

(a)       [reserved]

 

 110 

 



 

(b)Fixed Charge Coverage Ratio. The Loan Parties will not permit the Fixed
Charge Coverage Ratio of the Loan Parties, as of the last day of any fiscal
month during any applicable testing period, to be less than 1.00 to 1.00. As
used in this Section 6.13(b), “applicable testing period” means the period
beginning on the last day of the fiscal month ended immediately prior to the
date that Availability is less than $6,000,000, and continuing through and
including the last day of the fiscal month following the date that Availability
has been greater than (or equal to) $6,000,000 for a period of 30 consecutive
days.

 

(a)       Capital Expenditures. The Loan Parties shall not contract for,
purchase or make any expenditure or commitments for Capital Expenditures in
excess of: (i) $6,000,000 for Fiscal Year 2019, (ii) the lesser of (x)
$7,000,000 and (y) the Retained Cash Flow for Fiscal Year 2020 and (iii) the
lesser of (x) $18,000,000 and (y) the Retained Cash Flow for Fiscal Year 2021,
provided that, notwithstanding the foregoing, the Loan Parties are permitted to
incur not greater than $4,000,000 of Capital Expenditures with respect to each
of Fiscal Year 2020 and Fiscal Year 2021, provided further, that the Loan
Parties may contract for, purchase or make expenditures or commitments for
additional Capital Expenditures to the extent the Payment Conditions are
satisfied at the applicable time.

 

(b)       [Reserved].

 

 111 

 



 

Article 7

 

Events of Default

 

If any of the following events (“Events of Default”) occur:

 

(a)       the Borrowers fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)       the Borrowers fail to (i) pay any interest on any Loan when and as the
same becomes due and payable or (ii) pay any fee or any other amount (other than
an amount referred to in clause (a) of this Article or clause (ii) immediately
preceding) payable under this Agreement or any other Loan Document when and as
the same becomes due and payable and such failure continues unremedied for a
period of three Business Days;

 

(c)       any representation or warranty made or deemed made by or on behalf of
any Loan Party in this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement, or other document furnished pursuant
to or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
proves to have been materially incorrect when made or deemed made;

 

 112 

 



 

(d)       any Loan Party fails to observe or perform any covenant, condition, or
agreement contained in Section 5.01(g), Section 5.02(a), Section 5.03 (with
respect to a Loan Party’s existence), or Section 5.08 or in Article 6;

 

(e)       (i) any Loan Party fails to observe or perform any covenant,
condition, or agreement contained in this Agreement (other than those that
constitute a default under another Section of this Article), and such failure
continues unremedied for a period of (A) ten days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01 (other than Section 5.01(g)),
Section 5.02 (other than Section 5.02(a)), Section 5.03 through Section 5.07,
Section 5.10, Section 5.11, or Section 5.13 or (B) 30 days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or (ii) the occurrence of any event of default, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which event of
default or breach continues beyond any period of grace therein provided;

 

(f)       any Loan Party or Subsidiary fails to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness or the FILO Debt, when and as the same becomes due and payable and
after giving effect to any applicable grace period with respect thereto;

 

(g)       any (i) “Event of Default” (as defined in the FILO Loan Agreement)
occurs under the FILO Documents, or (ii) any event or condition occurs that
results in any other Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with all applicable grace periods, if any,
having expired) the holder or holders of any such Material Indebtedness or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption, or
defeasance thereof, prior to its scheduled maturity; provided that, this
clause (g)(ii) will not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by Section 6.05;
provided that, notwithstanding the foregoing, to the extent that an Event of
Default under this clause (g) is solely as a result of a cross default to the
FILO Loan Agreement, then any cure or waiver of the event of default under the
FILO Loan Agreement shall eliminate such cross default hereunder

 

(h)       an involuntary proceeding is commenced or an involuntary petition is
filed seeking (i) liquidation, reorganization, or other relief in respect of a
Loan Party or Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state, or foreign bankruptcy, insolvency, receivership, or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, or similar official for any Loan
Party or Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition continues undismissed for 60 days or an order
or decree approving or ordering any of the foregoing is entered;

 

 113 

 

 

(i)       any Loan Party or Subsidiary (i) voluntarily commences any proceeding
or files any petition seeking liquidation, reorganization, or other relief under
any Federal, state, or foreign bankruptcy, insolvency, receivership, or similar
law now or hereafter in effect, (ii) consent, to the institution of, or fail, to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) applies for or consents to the appointment
of a receiver, trustee, custodian, sequestrator, conservator, or similar
official for such Loan Party or Subsidiary or for a substantial part of its
assets, (iv) files an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) makes a general assignment for the
benefit of creditors, or (vi) takes any action for the purpose of effecting any
of the foregoing;

 

(j)       any Loan Party or Subsidiary becomes unable, admits in writing its
inability, or publicly declares its intention not to, or fails generally to pay
its debts as they become due;

 

(k)       (i) one or more judgments for the payment of money in an aggregate
amount in excess of (x) $5,000,000 500,000 during a Dominion Period or (y)
$1,500,000 at all other times, are rendered against any Loan Party, any
Subsidiary or any combination thereof and the same remain undischarged for a
period of 30 consecutive days during which execution is not effectively stayed,
or any action is legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or Subsidiary to enforce any such judgment or (ii) any
Loan Party or Subsidiary fails within 30 days to discharge one or more
non-monetary judgments or orders that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

(l)       an ERISA Event occurs that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries in an aggregate amount exceeding (i) $1,000,000 500,000 in any year
or (ii) $1,000,000 500,000 for all periods;

 

(m)       a Change in Control occurs or a “Change of Control” or similar event
under the FILO Loan Agreement occurs;

 

(n)       [reserved]

 

(o)       the Loan Guaranty or any Obligation Guaranty fails to remain in full
force or effect or any action is taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Guarantor fails to comply with any of the terms or provisions of the Loan
Guaranty or any Obligation Guaranty to which it is a party, or any Guarantor
denies that it has any further liability under the Loan Guaranty or any
Obligation Guaranty to which it is a party, or gives notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;

 

 114 

 

 

(p)       except as specifically permitted by the terms of this Agreement or any
Collateral Document, (i) any Collateral Document for any reason fails to create
a valid security interest in Accounts, Inventory, or any other material portion
of the other Collateral purported to be covered thereby or (ii) any Lien
securing any Secured Obligation ceases to be a perfected, first priority Lien;

 

(q)       any Collateral Document fails to remain in full force or effect or any
action is taken to discontinue or to assert the invalidity or unenforceability
of any Collateral Document;

 

(r)       any material provision of any Loan Document or the Intercreditor
Agreement for any reason ceases to be valid, binding, and enforceable in
accordance with its terms (or any Loan Party or other party to the foregoing
challenges the enforceability of any Loan Document or the Intercreditor
Agreement or asserts in writing, or engages in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents or the
Intercreditor Agreement has ceased to be or otherwise is not valid, binding, and
enforceable in accordance with its terms); or

 

(s)       any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of (i) any property
constituting Inventory or Credit Card Accounts of such Loan Party or (ii) any
other property of such Loan Party having a fair market value in excess of
$1,000,000500,000;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or clause (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders will, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments (including the Swingline
Commitment), whereupon the Commitments will terminate immediately; (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees (including any Prepayment Fees) and other obligations of
the Borrowers accrued hereunder, will become due and payable immediately, in
each case without presentment, demand, protest, or other notice of any kind, all
of which are hereby waived by the Borrowers; and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(j); and in the case of any
event with respect to the Borrowers described in clause (h) or clause (i) of
this Article, the Commitments (including the Swingline Commitment) will
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees (including any Prepayment Fees) and other obligations of the Borrowers
accrued hereunder, will automatically become due and payable, in each case
without presentment, demand, protest, or other notice of any kind, all of which
are hereby waived by the Borrowers. During the existence of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders will,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

 115 

 



 

Article 8

 

The Administrative Agent

 

Section 8.01      Appointment. Each of the Lenders, on behalf of itself and any
of its Affiliates that are Secured Parties, and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Loan Parties will not have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent alone is authorized to determine
whether any Credit Card Accounts or Inventory constitute Eligible Credit Card
Accounts or Eligible Inventory, whether to impose or release any Reserve, or
whether any conditions to funding or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments if exercised in the Administrative
Agent’s Permitted Discretion will exonerate the Administrative Agent from
liability to any Lender or other Person for any error in judgment.

 

Section 8.02      Rights as a Lender. The bank serving as the Administrative
Agent hereunder will have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

 116 

 

 

Section 8.03      Duties and Obligations. The Administrative Agent will not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent will not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as is necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent will not have any duty to disclose, and will not be liable
for the failure to disclose, any information relating to any Loan Party or any
Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent will not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as is necessary under the circumstances as provided
in Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent will be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent will not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report,
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements, or
other terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness, or genuineness of any Loan Document or any other
agreement, instrument, or document, (v) the creation, perfection, or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

Section 8.04      Reliance. The Administrative Agent will be entitled to rely
upon, and will not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and will not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants,
and other experts selected by it, and will not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants,
or experts.

 

Section 8.05      Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections will apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and will apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

 117 

 

 

Section 8.06      Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank, and the
Borrower Representative. Upon any such resignation, the Required Lenders will
have the right, in consultation with the Borrowers, to appoint a successor. If
no successor has been so appointed by the Required Lenders and has accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that will
be a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by its successor, such successor will succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Administrative Agent, and
the retiring Administrative Agent will be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent will be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent has been so appointed and has accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank, and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent will be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent will continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, will continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent will have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest) and (b) the Required
Lenders will succeed to and become vested with all the rights, powers,
privileges, and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent will be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent will also directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d), and Section 9.03, as well as any exculpatory, reimbursement,
and indemnification provisions set forth in any other Loan Document, will
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents, and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause (a)
above.

 

Section 8.07      Non-Reliance.

 

(a)       Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring, or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility, or any amendment
thereto, or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire, or hold Loans hereunder. Each Lender will, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility, or
any amendment thereto, or any other Lender and their respective Related Parties
and based on such documents and information (that may contain material,
non-public information within the meaning of the U.S. securities laws concerning
the Borrowers and their Affiliates) as it from time to time deems appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement, or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests, and obligations hereunder.

 

 118 

 

 

(b)       Each Lender hereby agrees that: (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) will not be liable for any information contained in
any Report; (iii) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct, or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

Section 8.08      Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

 119 

 



 

(i)       such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower or any other Loan Party, that none of the
Administrative Agent, or any of its Affiliates is a fiduciary with respect to
the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

 120 

 



 

Section 8.8       ReservedThe Administrative Agent hereby informs the Lenders
that it is not undertaking to provide investment advice or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
the Administrative Agent or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 8.09      Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

 

(a)       The Lenders are not partners or co-venturers, and no Lender will be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent has the exclusive right on behalf of the Lenders to enforce
the payment of the principal of and interest on any Loan after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.

 

(b)       In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) will have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

Section 8.10 Flood Laws. JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws. However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

 

 121 

 



 

Article 9

 

Miscellaneous

 

Section 9.01         Notices.

 

(a)       

 

(i)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject in each case to clause (b)
following), all notices and other communications provided for herein must be in
writing and be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or Electronic Systems, as
follows:

 

·if to any Loan Party, to the Borrower Representative at:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Kelly DiltsE-Mail: kelly.dilts@francescas.comFacsimile No: (713)
863-0098Attention: Cindy Thomassee

E-Mail: cindy.thomassee@francescas.com

Facsimile No: 713-863-0098

 

·if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank, or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

2200 Ross Avenue

Dallas, Texas 75201

Attention: Portfolio Manager – Francesca’s

Facsimile No: (214) 965-2594

 

·if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire;

 

 122 

 



 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, will be deemed to have been
given when received, (B) sent by facsimile will be deemed to have been given
when sent, provided that, if not given during normal business hours of the
recipient, such notice or communication will be deemed to have been given at the
opening of business on the next Business Day of the recipient, or (C) delivered
through Electronic Systems will be effective as provided in clause (b)
following.

 

(ii)       In connection with any notice from the Administrative Agent to the
Loan Parties with respect to the occurrence of an Event of Default, an exercise
of remedies by any Credit Party, or an assignment of the Obligations under
Section 9.04, the Administrative Agent will also endeavor to provide a copy of
such notice to:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Marc G. SchubackE-Mail: marc.schuback@francescas.comFacsimile No:
(713) 863-0098Attention: Cindy Thomassee

E-Mail: cindy.thomassee@francescas.com

Facsimile No: 713-863-0098

 

and

 

O’Melveny & Myers LLP

7 Times Square

New York, New York 10036

Attention: Sung Pak

Email: spak@omm.com

Facsimile No: (212) 326-2061

 

provided that failure or delay in delivering a copy of any such notice to any
such Person will not adversely affect the effectiveness of such notice or
constitute a breach by the Administrative Agent of any provision of this
Agreement.

 

(b)       Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing will not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications. Unless the
recipient otherwise proscribes, all notices and other communications (i) sent to
an e-mail address will be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail, or other written
acknowledgement), provided that, if not given during the normal business hours
of the recipient, such notice or communication will be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website will be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clause (i) and clause (ii) preceding, if such notice, e-mail, or other
communication is not sent during the normal business hours of the recipient,
such notice or communication will be deemed to have been sent at the opening of
business on the next Business Day of the recipient.

 

 123 

 



 

(c)       Any party hereto may change its address, facsimile number, or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)       Electronic Systems.

 

(i)       Each Loan Party agrees that the Administrative Agent may, but will not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar, or a substantially similar Electronic System.

 

(ii)       Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event will the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank, or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental, or consequential damages, losses, or expenses (whether in tort,
contract, or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document, or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed by the Administrative Agent, any Lender, or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

Section 9.02 Waivers; Amendments.

 

(a)       No failure or delay by the Administrative Agent, the Issuing Bank, or
any Lender in exercising any right or power hereunder or under any other Loan
Document will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank, and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom will in any
event be effective unless the same is permitted by Section 9.02(b), and then
such waiver or consent will be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit will not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

 124 

 



 

(b)       Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase) and subject Subject to Section 2.14(c),
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended, or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that, no such
agreement will (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that any amendment or modification of the financial covenants in this Agreement
(or any defined term used therein) will not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees, or other
Obligations payable hereunder, or reduce the amount of, waive, or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or
Section 2.18(d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend, or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Guarantor from its
obligation under its Loan Guaranty or Obligation Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), or (ix) except as provided in
clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender); provided, further, that no such agreement
will amend, modify, or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank, or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank,
or the Swingline Lender, as the case may be (it being understood that any
amendment to Section 2.20 will require the consent of the Administrative Agent,
the Issuing Bank, and the Swingline Lender); provided, further, that no such
agreement will amend or modify the provisions of Section 2.07 or any letter of
credit application and any bilateral agreement between the Borrower
Representative and the Issuing Bank regarding the Issuing Bank’s Issuing Bank
Sublimit or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Any amendment,
waiver, or other modification of this Agreement or any other Loan Document that
by its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class), may be effected by
an agreement or agreements in writing entered into by the Loan Parties and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

 

 125 

 

 

(c)       The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease that has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article 7.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$5,000,000 1,000,000 during any calendar year without the prior written
authorization of the Required Lenders(it (it being agreed that the
Administrative Agent may rely conclusively on one or more certificates of the
Borrowers as to the value of any Collateral to be so released, without further
inquiry). Any such release will not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which will continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release will be
without recourse to or warranty by the Administrative Agent.

 

 126 

 

 

(d)       If, in connection with any proposed amendment, waiver, or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity that is reasonably satisfactory to the Borrowers, the
Administrative Agent, and the Issuing Bank agrees, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
clause (b) of Section 9.04, and (ii) the Borrowers will pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees, and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including payments due to such Non-Consenting Lender under Section 2.15 and
Section 2.17, and (2) an amount, if any, equal to the payment that would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

 

(e)       Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify,
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect, or inconsistency.

 

Section 9.03      Expenses; Indemnity; Damage Waiver.

 

(a)       The Loan Parties will, jointly and severally, pay all (x) reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges, and disbursements of one
legal counsel (and one local counsel in each relevant jurisdiction, or two in
the case of any conflict preventing the use of only one local counsel) for the
Administrative Agent, in connection with the syndication and distribution
(including via the internet or through an Electronic System) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications, or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
are consummated), (y) reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal, or
extension of any Letter of Credit or any demand for payment thereunder, and
(z) documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank, or any Lender, including the fees, charges, and disbursements of
any counsel for the Administrative Agent, the Issuing Bank, or any Lender, in
connection with the enforcement, collection, or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring, or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Loan Parties under this Section include,
without limiting the generality of the foregoing, fees, costs, and expenses
incurred in connection with:

 

 127 

 

 

(i)       appraisals and insurance reviews;

 

(ii)       field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(iii)       background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(iv)       Taxes, fees, and other charges for (A) lien and title searches and
title insurance and (B) filing financing statements and continuations, and
(C) other actions to perfect, protect, and continue the Administrative Agent’s
Liens;

 

(v)       sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)       forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs, and expenses may be charged to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

 128 

 

 

(b)       The Loan Parties will, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank, and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities, and related expenses,
including the fees, charges, and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation, or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, or proceeding
is brought by any Loan Party or their respective equity holders, Affiliates,
creditors, or any other third Person and whether based on contract, tort, or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity will not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, penalties, liabilities, or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE LOAN PARTIES AND THE EACH OF THE LOAN PARTIES AGREES THAT THE
FOREGOING INDEMNITIES WILL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES, AND RELATED EXPENSES (INCLUDING ALL
EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.
This Section 9.03(b) will not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

 

(c)       To the extent that any Loan Party fails to pay any amount required to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or the Issuing Bank (or any Related Party of any of the
foregoing) under Section 9.03(a) or Section 9.03(b), each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender, or the Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders will not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability, or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender, or the Issuing Bank in its capacity
as such.

 

(d)       To the extent permitted by applicable law, no party hereto will
assert, and each party hereto hereby waives, any claim against any other party,
including any claim against any Indemnitee, (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential, or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit, or the use of the
proceeds thereof; provided that, nothing in this Section 9.03(d) will relieve
any Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential, or punitive damages asserted against such
Indemnitee by a third party.

 

(e)       All amounts due under this Section will be payable promptly after
written demand therefor.

 

 129 

 

 

Section 9.04      Successors and Assigns.

 

(a)       The provisions of this Agreement are binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent will
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, will be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 9.03(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank, and the Lenders) any legal or equitable
right, remedy, or claim under or by reason of this Agreement.

 

(b)       

 

(i)       Subject to the conditions set forth in Section 9.04(b)(ii), any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit, and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)       the Borrower Representative, provided that the Borrower Representative
will be deemed to have consented to any such assignment unless it objects
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof, and provided, further, that no consent of
the Borrower Representative will be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, or, if an Event of Default exists, any
other assignee;

 

(B)       the Administrative Agent;

 

(C)       the Issuing Bank; and

 

(D)       the Swingline Lender.

 

(ii)       Assignments will be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) will not be less than
$5,000,000 1,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consents, provided that no such consent of the
Borrower Representative will be required if an Event of Default exists;

 

 130 

 



 

(B)       each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)       the parties to each assignment will execute and deliver to the
Administrative Agent (y) an Assignment and Assumption or (z) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

 

(D)       the assignee, if it is not a Lender, will deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(that may contain material non-public information about FHC, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding, or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender, or (z) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (v) natural person, (w) a Defaulting Lender or
its Parent, (x) holding company, investment vehicle, or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle, or trust will not
constitute an Ineligible Institution if it (1) has not been established for the
primary purpose of acquiring any Loans or Commitments, (2) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (3) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (y) a Loan Party or
a Subsidiary or other Affiliate of a Loan Party, or (z) any competitor
(including any controlling Affiliate thereof) of a Loan Party; provided that any
such competitor (or controlling Affiliate thereof) will not constitute an
Ineligible Institution if at the time of any transfer or assignment under this
Section any Event of Default under clause (a), clause (b), or clause (h) through
clause (j) of Article 7 exists.

 

 131 

 

 

(iii)       Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder will be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender will cease to
be a party hereto but will continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 will be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, will maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
will be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank, and the Lenders will treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register will be
available for inspection by the Borrowers, the Issuing Bank, and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)       Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent will accept such Assignment and Assumption and record the
information contained therein in the Register; provided that, if either the
assigning Lender or the assignee fails to make any payment required to be made
by it pursuant to Section 2.05, Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(d), or Section 9.03(c), the Administrative Agent
will have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment has been made
in full, together with all accrued interest thereon. No assignment will be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (v).

 

 132 

 

 

(c)       Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank, or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that, (i) such Lender’s obligations under
this Agreement will remain unchanged; (ii) such Lender will remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank, and the
other Lenders will continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
will provide that such Lender will retain the sole right to enforce this
Agreement and to approve any amendment, modification, or waiver of any provision
of this Agreement; provided that, such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification, or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant will be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) and Section 2.17(g) (it being understood that
the documentation required under Section 2.17(f) will be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to the Borrowers and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.04(b); provided that, such Participant
(y) agrees to be subject to the provisions of Section 2.18 and Section 2.19 as
if it were an assignee under Section 9.04(b) and (z) will not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also will be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation will, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
will have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit, or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register will be conclusive absent manifest error, and such Lender
will treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) will have no responsibility for
maintaining a Participant Register.

 

 133 

 



 

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section will not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest will release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05      Survival. All covenants, agreements, representations, and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document will be considered to have been relied
upon by the other parties hereto and will survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank, or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
will continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03 and Article 8 will
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments, or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

 

Section 9.06      Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)       This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which will constitute an
original, but all of which when taken together will constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and
(ii) increases or reductions of the Issuing Bank Sublimit of the Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement will become effective when it has been executed by
the Administrative Agent and when the Administrative Agent has received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

 134 

 



 

(b)       Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf., or any other electronic means that
reproduces an image of the actual executed signature page will be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby will be deemed to include Electronic
Signatures, deliveries, or the keeping of records in electronic form, each of
which will be of the same legal effect, validity, or enforceability as a
manually executed signature, physical delivery thereof, or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein will require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.07      Severability. Any provision of any Loan Document held to be
invalid, illegal, or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality, or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction will not invalidate such provision in any other
jurisdiction.

 

Section 9.08      Right of Setoff. If an Event of Default has occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender has made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Lender will notify
the Borrower Representative and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice will not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.

 

Section 9.09      Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)       The Loan Documents (other than those containing a contrary express
choice of law provision) will be governed by and construed in accordance with
the internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

 135 

 



 

(b)       Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document will
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)       Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action, or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10      Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and will not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

 136 

 

 

Section 9.12      Confidentiality. Each of the Administrative Agent, the Issuing
Bank, and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, and agents, including accountants,
legal counsel, and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority claiming jurisdiction over the
Administrative Agent, Issuing Bank, or such Lender (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by any Requirement of Law or by any
subpoena or similar legal process (provided that the Administrative Agent, the
Issuing Bank, or such Lender, as applicable, will endeavor to promptly notify
the Borrower Representative in the event of any such disclosure by such Person
(other than any such disclosure requested by any Governmental Authority claiming
jurisdiction over the Administrative Agent, Issuing Bank, or such Lender, as
applicable) unless such notification is prohibited by applicable law, rule,
regulation, court order, or administrative proceeding), (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action, or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as restrictive as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank, or any Lender on a
non-confidential basis from a source other than the Borrowers and other than as
a result of a breach of this Section that the Administrative Agent, Issuing
Bank, or such Lender, as applicable, has knowledge of, or (i) to the FILO Agent,
the FILO Lenders and their respective advisors. For the purposes of this
Section, “Information” means all information received from the Borrowers or any
of their Affiliates relating to the Borrowers, FHC, any of their subsidiaries,
or their business, other than (y) any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers and other than as a result of a breach of
this Section that the Administrative Agent, Issuing Bank, or such Lender, as
applicable, has knowledge of and (z) other than information pertaining to this
Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section will be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING FHC, ITS AFFILIATES, THE OTHER LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT SUCH LENDER
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

 137 

 



 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT FHC, THE LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT SUCH LENDER HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

Section 9.13      Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder will not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender will be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

 

Section 9.14      USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify, and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

 

Section 9.15      Disclosure. Each Loan Party, each Lender, and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to, or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.16      Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets that, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender will notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor will deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

 138 

 

 

Section 9.17      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges, and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, will be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section will be cumulated and the interest and Charges payable
to such Lender in respect of other Loans or periods will be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
will have been received by such Lender.

 

Section 9.18      Marketing Consent. The Borrowers hereby authorize JPMCB and
its affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrowers, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion. The foregoing authorization will
remain in effect unless and until the Borrower Representative notifies JPMCB in
writing that such authorization is revoked.

 

Section 9.19      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 139 

 

 

Section 9.20      No Fiduciary Duty, Etc.. Each Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Borrower or any
other Person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory,
or any other matters in any jurisdiction. Each Borrower will consult with its
own advisors concerning such matters and will be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties will have no responsibility or liability to any Borrower
with respect thereto. Each Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Credit Party, together
with its affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold, or sell, for its own accounts and the accounts of
customers, equity, debt, and other securities and financial instruments
(including bank loans and other obligations) of, any Borrower and other
companies with which any Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, each Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital, or other services (including financial advisory services) to other
companies in respect of which a Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies.

 

Section 9.21       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

 140 

 



 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Article 10
Loan Guaranty

 

Section 10.01      Guaranty. Each Loan Guarantor (other than those, if any, that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally, and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, the Issuing Bank, and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor, or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided that, the definition of “Guaranteed Obligations” does not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

 

Section 10.02      Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank, or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

 141 

 



 

Section 10.03     No Discharge or Diminishment of Loan Guaranty.

 

(a)       Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment, or termination for any reason (other than
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure, or ownership
of any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff, or other rights that any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

 

(b)       The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)       Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank, or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank, or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure, or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission, or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than Payment in Full of the Guaranteed Obligations).

 

 142 

 



 

Section 10.04      Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, any
Loan Guarantor or any other Obligated Party, other than Payment in Full of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest, and, to the fullest extent permitted by law, any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and will not raise any such
law as a defense to its obligations hereunder. The Administrative Agent may, at
its election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

Section 10.05      Rights of Subrogation. No Loan Guarantor will assert any
right, claim, or cause of action, including a claim of subrogation,
contribution, or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank, and the
Lenders.

 

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment will be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Issuing Bank, and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy, or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations will nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

Section 10.07     Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope, and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank, or any Lender will have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

 143 

 



 

Section 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed, or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications,
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 will be deemed to
constitute a waiver of, or eliminate, limit, reduce, or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that exists under clause (o) of Article 7 as
a result of any such notice of termination.

 

Section 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and will timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor will be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender, or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

Section 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder will be
limited to the extent, if any, required so that its obligations hereunder will
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act, or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification,
or contribution that such Loan Guarantor may have under this Loan Guaranty, any
other agreement, or applicable law will be taken into account.

 

Section 10.11    Contribution.

 

(a)       To the extent that any Loan Guarantor makes a payment under this Loan
Guaranty (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount that otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor will be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

 144 

 



 

(b)       As of any date of determination, the “Allocable Amount” of any Loan
Guarantor will be equal to the excess of the fair saleable value of the property
of such Loan Guarantor over the total liabilities of such Loan Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Loan Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)       This Section 10.11 is intended only to define the relative rights of
the Loan Guarantors, and nothing set forth in this Section 10.11 is intended to
or will impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same become due and payable in accordance with
the terms of this Loan Guaranty.

 

(d)       The parties hereto acknowledge that the rights of contribution and
indemnification hereunder constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)       The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 will be exercisable upon Payment in Full and
the termination of this Agreement.

 

Section 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article 10 is in addition to, and is cumulative with,
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank, and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

Section 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided that, each Qualified ECP Guarantor will only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.13 will remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 10.13 constitute, and this Section 10.13 will be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

 145 

 



 

Article 11

 

The Borrower Representative

 

Section 11.01    Appointment; Nature of Relationship. FSC is hereby appointed by
each Loan Party as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and
each Loan Party irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Loan Party with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 11. Additionally, each Borrower hereby
appoints the Borrower Representative as such Borrower’s agent to receive all of
the proceeds of the Loans in the Funding Account(s), at which time the Borrower
Representative will promptly disburse such Loans to the appropriate Borrower(s),
provided that, in the case of a Revolving Loan, such amount will not exceed
Availability. The Administrative Agent and the Lenders, and their respective
officers, directors, agents, or employees, will not be liable to the Borrower
Representative or any Loan Party for any action taken or omitted to be taken by
the Borrower Representative or the Loan Parties pursuant to this Section 11.01.

 

Section 11.02    Powers. The Borrower Representative will have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative will have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative. Without affecting in any respect the
joint and several nature of the liabilities of each Loan Party hereunder and
under the Loan Documents, the Borrower Representative will have the right to
designate one or more of the Borrowers as the “borrower” under the Obligations
solely for the purpose of the internal accounting and administrative purposes of
the Borrowers.

 

Section 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

 

Section 11.04    Notices. Each Borrower will immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative will
give prompt notice thereof to the Administrative Agent and the Lenders. Any
notice provided to the Borrower Representative hereunder will constitute notice
to each Borrower on the date received by the Borrower Representative.

 

Section 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent will give prompt written
notice of such resignation to the Lenders.

 

 146 

 



 

Section 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as are necessary or appropriate to effect the purposes of the
Loan Documents, including the Compliance Certificates. Each Borrower agrees that
any action taken by the Borrower Representative or the Borrowers in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Borrower Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, will be
binding upon all of the Borrowers.

 

Section 11.07    Reporting. Each Borrower hereby agrees that such Borrower will
furnish promptly after each fiscal month (unless sooner required pursuant to
Section 5.01) to the Borrower Representative a copy of its Borrowing Base
Certificate and any other certificate or report required hereunder or requested
by the Borrower Representative on which the Borrower Representative will rely to
prepare the Borrowing Base Certificates and Compliance Certificate required
pursuant to the provisions of this Agreement.

 

(Signature Pages Follow)

 

 147 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWERS:       FRANCESCA’S SERVICES CORPORATION FRANCESCA’S COLLECTIONS,
INC. FRANCESCAS.COM, INC.       By:       Kelly Dilts     Executive Vice
President and Chief     Financial Officer       OTHER LOAN PARTIES:      
FRANCESCA’S HOLDINGS CORPORATION FRANCESCA’S LLC       By:       Kelly Dilts    
Executive Vice President and Chief     Financial Officer

 

Signature Page to Credit Agreement

 

 

 

  

  JPMCB:       JPMORGAN CHASE BANK, N.A.,   as the Administrative Agent, the
Issuing Bank, the   Swingline Lender, and a Lender       By:       Bruce R.
Cohenour     Authorized Officer

 

Signature Page to Credit Agreement

 

 

 